Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 1 of 101

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERIDAN AND MURRAY, LLC and :
THOMAS W. SHERIDAN, : Civ. A. No. 19-467 (RBS)

Plaintiffs,

Vv.

ROBERTS AND ROBERTS, and
RANDELL C. ROBERTS,

Defendants.
AMENDED DECLARATION OF RANDELL C. ROBERTS
IN SUPPORT OF
DEFENDANTS’ AMENDED MOTION TO DISMISS
FOR LACK OF PERSONAL JURISDICTION OR, IN THE ALTERNATIVE,
MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS

I, Randell C. Roberts, hereby submit this Declaration, pursuant to 28 U.S.C. §1746, and in
support of Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction Or, In the Alternative,
Motion to Transfer Venue to the Eastern District of Texas, and declare as follows:

1. I am one of the defendants in this civil action.

2. I am also a citizen of Texas and I reside in Tyler, Texas, which is within the area
where the United States District Court for the Eastern District of Texas sits.

3. I have been an attorney licensed to practice law in Texas since 1979. I am also
certified in Personal Injury Trial Law by the Texas Board of Legal Specialization. I am also

admitted to practice law before the United States District Court for the Eastern District of Texas,

the United States Fifth Circuit Court of Appeals, and the United States Supreme Court.

4, I have practiced personal injury law for nearly 40 years. During my professional

career, I have been recognized in Time, Newsweek, Ladies Home Journal, and The Texas
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 2 of 101

Lawyer as well as on CNN and NBC’s “Dateline” for my role in uncovering the documents
that led to the recall of the Firestone Radial ATX and Wilderness lines of tires. My case against
Firestone was featured in McGraw-Hill’s college textbook on corporate crime entitled
Criminology and the Criminal Justice System. Because of my role in other noteworthy personal
injury cases, I have more recently been invited to appear on “Fox & Friends,” ABC’s “Good
Morning America,” CNN’s “American Morning,” MSNBC, Fox Business News, “Geraldo at
Large,” and CNBC. I have also been consulted on legal issues by The Wall Street Journal,

USA Today, Business Week, Bloomberg News, and The Associated Press.

5. I have also been a frequent lecturer at advanced personal injury seminars. I have
spoken at the “Stalwarts’ Hall of Fame” at the annual convention of the American Association
for Justice as well as at their annual “Weekend With the Stars” program. I have written
numerous papers and spoken on such topics as products liability and investigating major
personal injury claims. I was one of only 16 trial attorneys in the nation to have earned the

“Advanced Studies in Trial Advocacy” award from the National College of Advocacy.

6. I have been admitted pro hac vice to serve as lead counsel for plaintiffs in

personal injury cases in state and federal courts in other states, but never in Pennsylvania.

7. I am also the founding shareholder and Managing Attorney of The Roberts Law

Firm, A Professional Corporation d/b/a Roberts & Roberts, A Professional Corporation.

8. Roberts & Roberts, A Professional Corporation is a Texas professional corporation

that was incorporated under Texas law in 1982.
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 3 of 101

9. The principal place of business of Roberts & Roberts is located at 118 West Fourth
Street, Tyler, Texas 75701. This location is within the area where the United States District Court

for the Eastern District of Texas sits.

10. Roberts & Roberts has two satellite offices located in Dallas and Longview, Texas.
These satellite offices are within approximately 100 miles of our principal office in Tyler. Roberts

& Roberts has no other offices in Texas or elsewhere.

11. I make this Declaration on behalf of myself and on behalf of Roberts & Roberts

(“my law firm”).

12. Neither I nor any attorney employed by my law firm is licensed to practice law in
Pennsylvania.
13. Neither I nor any attorney employed by my law firm has ever appeared before a

Pennsylvania court in a pro hac vice role or otherwise.

14. Neither I nor any attorney employed by my law firm has ever participated in any

legal proceedings in Pennsylvania, including depositions.

15. Neither I nor any attorney employed by my law firm has ever performed any legal

services in Pennsylvania.

16. Neither I nor any attorney employed by my law firm has ever represented a

Pennsylvania resident.

17. My law firm has never been incorporated in Pennsylvania, registered to do business

in Pennsylvania, or licensed to practice law in Pennsylvania.
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 4 of 101

18. Neither I nor my law firm have ever owned, leased, or used land or real property in
Pennsylvania.
19. Neither I nor my law firm have ever submitted a tax return to or paid any property

or income taxes to the Commonwealth of Pennsylvania or any city or county located in the

Commonwealth of Pennsylvania.

20. My law firm has never submitted any administrative reports to any agency or

department of the Commonwealth of Pennsylvania.

21. Neither I nor my law firm have any agents, employees, or representatives located

in Pennsylvania, including any agent for service of process in Pennsylvania.

22. Neither I nor my law firm have ever had any bank accounts in Pennsylvania.

23. Neither I nor my law firm have ever had a telephone listing or address in
Pennsylvania.

24. Neither I nor my law firm have ever advertised or solicited business of any type in
Pennsylvania.

25. Neither I nor my law firm have ever conducted business of any type in
Pennsylvania.

26. Neither I nor my law firm regularly purchase products or supplies within

Pennsylvania for use in our business.

27, James and Kay Burgess are citizens and residents of Texas. Their permanent

residence is in Mabank, Texas, which is in the county adjoining the county in which my law firm’s
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 5 of 101

principal office is located. Their permanent residence is also within the area where the United

States District Court for the Eastern District of Texas sits.

28. James Burgess was severely injured while working for Patterson-UTI Drilling
Company LLC on December 14, 2012. Patterson-UTI Drilling Company LLC is a Texas Limited
| Liability Company. Patterson-UTI Drilling Company LLC has offices within the area where the

United States District Court for the Eastern District of Texas sits.

29. James Burgess was injured on a drilling rig in Pennsylvania when a light fixture
fell on his head. He was injured while working with a drilling crew employed by Patterson-UTI
Drilling Company LLC. The rig manager and a number of the drilling crew, who were witnesses

to this occurrence, reside in Texas.

30. As a result of this accident, James Burgess was rendered a quadriplegic. He
remains hospitalized in a facility in Tyler, Texas. This facility, which is where James Burgess
stays and Kay Burgess spends her days, is within the area where the United States District Court

for the Eastern District of Texas sits.

31. - In early spring of 2013, James and Kay Burgess each retained my as well as my
law firm’s services to represent them in their personal injury claims resulting from this accident.
My law firm’s contracts with each of them (Exhibit A) were accepted and fully executed in Texas.
Neither of these contracts have ever been terminated or disavowed by any party to those contracts.
My law firm’s employment contracts with James and Kay Burgess were drafted in accordance
with the Texas Disciplinary Rules of Professional Conduct, the Texas Government Code, and

Texas law. I expected these employment contracts to be governed by Texas law.
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 6 of 101

32. James Burgess’s employer, Patterson-UTI Drilling Company LLC, refused to
cooperate with my law firm’s investigation into this accident. In the spring of 2013, I filed a
lawsuit against the employer in Van Zandt County, Texas, to compel the discovery of information
about how and why this accident occurred. This was the only lawsuit that either I or my law firm
ever filed on behalf of James and Kay Burgess and it was styled No. CV04893; James Burgess v.
Patterson-UTI Drilling Company LLC; County Court at Law; Van Zandt County, Texas. During
2013, my law firm or I obtained a court order compelling Patterson-UTI Drilling Company LLC
to produce relevant documents, deposed its corporate representative, interviewed witnesses, and
reviewed relevant documents. These legal proceedings all occurred within the area where the

United States District Court for the Eastern District of Texas sits.

33. James Burgess’s employer, Patterson-UTI Drilling Company LLC, is a Texas
limited liability company. In connection with the lawsuit I filed against this employer in Texas, I
employed multiple investigators, one of whom was in Pennsylvania, to interview witnesses. I also
wrote to various federal and state agencies, including Pennsylvania agencies, requesting relevant
records. This investigation was in furtherance of the claims my law firm was investigating in the
lawsuit we had filed against the employer in Texas. Neither I nor my law firm ever hired anyone

to travel from Texas to Pennsylvania to conduct any aspect of our investigation.

34. | When I filed the lawsuit against the employer in Texas, the medical prognosis for
James Burgess was poor. Had James Burgess not survived his catastrophic injury, his heirs would
have been able to proceed with a claim for punitive damages against the employer. By October of
2013, however, the medical prognosis for James Burgess had improved and I dismissed the lawsuit

against the employer. I dismissed this lawsuit because James Burgess was covered by workers’
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 7 of 101

compensation insurance at the time of this accident, and Texas law prohibits him or his heirs from

seeking monetary damages from his employer in such circumstances.

35. My investigation indicated that at least Clark Electrical Contractors, Inc., which
installed the light fixture on the drilling rig, might have some liability for James and Kay Burgess’s
damages. Clark Electrical Contractors, Inc. appeared to only have $2,000,000.00 in liability
insurance coverage, however, and the workers’ compensation lien on any settlement would exceed
$2,000,000.00. The workers” compensation carrier also advised me that it would not consider
reducing its lien so that James and Kay Burgess could share in any settlement obtained from a third

party, including Clark Electrical Contractors, Inc.

36. In October of 2013, I attended an American Association for Justice seminar in
Napa, California, entitled “2013 Refocus Seminar with Rodney Jew: It’s All About the Optics.”
In an apparent effort to market his law practice to attorneys around the country attending that
seminar, Thomas W. Sheridan of Sheridan and Murray, LLC gave a presentation at that seminar.
It was at this seminar in Napa, California, that I first met Mr. Sheridan who is a plaintiff in this

civil action filed against me. I never met Mr. Sheridan in person again after that seminar.

37. After his presentation, Mr. Sheridan invited questions from the audience. I was one
of the attendees who did ask Mr. Sheridan as well as the other speakers about aspects of their
presentations. Since Mr. Sheridan was from Pennsylvania, I asked him during our conversation if
he was aware of any way under Pennsylvania law I could get the workers’ compensation insurance
carrier to allow James Burgess to receive a portion of a settlement that would be smaller than the
workers’ compensation lien. Mr. Sheridan asked me a number of questions about James Burgess’s

accident that were beyond the scope of my question to him. Mr. Sheridan then informed me that
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 8 of 101

there might be causes of action for James Burgess against third parties under Pennsylvania law
that might not be available to James Burgess under Texas law. Mr. Sheridan also informed me
that Pennsylvania law might provide more leverage for getting a lien reduction from the workers’

compensation insurance carrier than Texas law.

38. | Myconversation with Mr. Sheridan lasted less than ten minutes. At the conclusion
of our conversation, he made a note of my name and invited me to contact him if I needed any

help with James Burgess’s case.

39. | When I left the seminar in Napa, California, I had no further plans to contact Mr.

Sheridan.

40. [had no further contact with Mr. Sheridan until approximately six weeks later on
November 15, 2013. On November 15, 2013. I received an unsolicited email (Exhibit B) at my
office in Tyler, Texas, from Mr. Sheridan. His email invited me to call him to discuss James
Burgess’s case with him further or to email him any further information that I might like for him

to review to identify other avenues of recovery for James Burgess.

41. In December of 2013, I accepted Mr. Sheridan’s invitation to provide him with
more information about James Burgess’s accident. These file materials were forwarded to Mr.
Sheridan at his request and more than one year before the expiration of the statute of limitations
on December 14, 2014. After reviewing the information he had requested from me, Mr. Sheridan
sent me an email on February 7, 2014 (Exhibit C) stating that he would like to investigate the case

further.

42. On September 10, 2014, Mr. Sheridan and I spoke by telephone. I was in my office
in Tyler, Texas. In that conference, Mr. Sheridan offered to divide between our firms the attorney’s

8
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 9 of 101

fee earned in the representation of James and Kay Burgess, if these clients and I agreed to his
undertaking their representation. Mr. Sheridan specifically offered in that conversation to pay my
law firm 40% of the gross attorney fees earned in the representation of James and Kay Burgess. It
was my understanding that Mr. Sheridan was offering to pay a 40% referral fee because my law
firm had performed more than the customary amount of work necessary to earn the customary one-
third (1/3) referral fee. I accepted Mr. Sheridan’s offer in that telephone conference in my office
on September 10, 2014. We concluded that telephone conference with the understanding that I
would refer James and Kay Burgess’s claims to his law firm for further prosecution with their

consent.

43. The next day, September 11, 2014, Mr. Sheridan sent an email (Exhibit D) to me
at my office in Tyler, Texas stating: “I have attached a letter to you acknowledging your referral
of these matters to me and my firm and our commitment to pay you a 40% referral fee.” Attached
to that email was a letter (Exhibit E) from Mr. Sheridan, which was addressed to me at my office
in Tyler, Texas, and also dated September 11, 2014, which stated: “This letter will also confirm
that our firm will pay you a referral fee in the amount of forty percent (40%) of the gross attorney’s

fee recovered by Sheridan & Murray for its representation of both Mr. & Mrs. Burgess.”

44. Contrary to the express representations of Plaintiffs Sheridan and Murray, LLC and
Thomas W. Sheridan to the Court,! there was no oral agreement made on September 10, 2014, that
my law firm would only be paid “a referral fee in the amount of forty percent (40%) of any fee
that Sheridan and Murray realized from any recoveries made against Clark Electric.” Moreover,

there was no agreement that this “referral fee specifically excluded any fees Sheridan and Murray

 

' See Paragraph No. 14 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
9
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 10 of 101

realized from recoveries made against defendants other than Clark Electric.” Furthermore, Mr.
Sheridan’s referral confirmation letter of September 11, 2014, did not “mistakenly and

incorrectly”

state that my law firm was entitled to forty percent (40%) of all the gross attorney’s
fee recovered by Sheridan and Murray. Instead, Mr. Sheridan’s email forwarding his letter of
September 11, 2014, and that letter affirmed his commitment to pay a 40% referral fee (Exhibits

D&E).

45. Contrary to the express representations of Plaintiffs Sheridan and Murray, LLC and
Thomas W. Sheridan to the Court that Mr. Sheridan’s letter of September 11, 2014, was never
signed by Mr. Sheridan,’ it was electronically signed by Mr. Sheridan (Exhibit E). More
importantly, this letter was attached to an email Mr. Sheridan sent to me on September 11, 2014,
(Exhibit D) in which Mr. Sheridan personally wrote: “I have attached a letter to you
acknowledging the referral of these matters to me and my firm and our commitment to pay you a

40% referral fee.”

46. Also attached to Mr. Sheridan’s email of September 11, 2014, were employment
contracts (Exhibit F), which Mr. Sheridan instructed me to have James and Kay Burgess execute
in Texas and return to Mr. Sheridan. These contracts were drafted by Mr. Sheridan’s law firm,
Sheridan and Murray LLC, and they each identified James and Kay Burgess as having an address
of “160 VZ CR 2724, Mabank, Texas 75147.” This address is within the area where the United

States District Court for the Eastern District of Texas sits.

47. In accordance with Mr. Sheridan’s instructions, I explained Mr. Sheridan’s

contracts to James and Kay Burgess. These contracts, which did not require a signature from Mr.

 

* See Paragraph No. 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
3 See Paragraph No. 16 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

10
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 11 of 101

Sheridan, were accepted and fully executed by James and Kay Burgess (Exhibit F) in the Eastern

District of Texas.

48. Before James and Kay Burgess accepted and fully executed Mr. Sheridan’s
employment contracts, I explained to them the terms of the referral agreement between me and
Mr. Sheridan, including the division of the attorney’s fee. An investigator, Blane Carrifee, was
present when I explained the terms of the referral agreement to James and Kay Burgess. These
witnesses to the terms of the original referral agreement, James Burgess, Kay Burgess, and Blane

Carrifee, all reside within the Eastern District of Texas.

49. After I explained the terms of the referral agreement to James and Kay Burgess,
they each executed a Consent to Refer (Exhibit G). These documents confirmed their
understanding of the referral agreement, their consent to the referral agreement, and their
agreement that my law firm would receive 40% of the total attorney’s fee and that Sheridan &
Murray would receive 60% of the total attorney’s fee. Like my law firm’s original two
employment contracts with James and Kay Burgess and Mr. Sheridan’s two employment contracts
with James and Kay Burgess, these two Consents to Refer were accepted and fully executed in the
Eastern District of Texas. These Consents to Refer have never been terminated or disavowed by

any party to them.

50. James and Kay Burgess’s Consents to Refer, each of which affirmed my law firm’s
right to 40% of the total attorney’s fee, were sent to Mr. Sheridan along with his executed
employment contracts in September of 2014. Until the Plaintiffs’ Complaint for Declaratory
Relief was filed against me in 2019, Mr. Sheridan never suggested that these Consents to Refer

did not accurately reflect our original referral agreement after he received them.

11
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 12 of 101

51. The Consents to Refer that I provided to Mr. Sheridan for each client, and which
provided for my law firm to receive 40% of the total attorney’s fee, is a document which I am
required under the Texas Disciplinary Rules of Professional Conduct to have my clients execute
before referring them to another attorney. I expected these Consents to Refer to be governed by

the Texas Disciplinary Rules of Professional Conduct and Texas law.

52. The referral agreement that Mr. Sheridan and I entered into on September 10, 2014,
did not include a choice of law or forum selection provision and Mr. Sheridan did not raise either
of those issues with me during our negotiations. I expected the six written contracts or agreements
(Exhibits A, F, and G), which addressed the attorney’s fee and their division between the law firms
and the clients, would be governed by Texas law and that any legal dispute over their interpretation

or enforceability would be decided in a Texas forum.

53. In referring James and Kay Burgess to Mr. Sheridan, I made the choice not to
appear pro hac vice and file their lawsuit in a federal or state court in Pennsylvania. I made that
decision because I was heavily involved at that time in some toxic tort litigation in the Eastern
District of Texas and I did not want to undertake the responsibility of familiarizing myself with
Pennsylvania law or performing all of the other requirements for properly providing legal services

in Pennsylvania.

54. When I referred James and Kay Burgess to Mr. Sheridan, I anticipated that Mr.
Sheridan would probably file their lawsuit against a number of potential defendants including
Clark Electrical Contractors, Inc. I did not, however, know the identity of most of these defendants
or the legal theories of liability under Pennsylvania law that Mr. Sheridan might allege against

them.

12
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 13 of 101

55. Mr. Sheridan eventually filed a lawsuit on behalf of James and Kay Burgess. Mr.
Sheridan did not consult with me as to where the lawsuit would be filed* or who would be named
as defendants in the lawsuit. Only recently have I learned that Mr. Sheridan actually filed two
lawsuits on behalf of James and Kay Burgess,” although I do not understand why the second
lawsuit was filed. Other than identifying Clark Electrical Contractors, Inc. as a potential
defendant, I did not offer any advice or attempt to exercise any control over who should be named

as a defendant in the lawsuit or where the lawsuit should be filed.

56. Neither I, my law firm, nor any attorney employed by my law firm was ever listed as
counsel for James and Kay Burgess in either lawsuit that Mr. Sheridan and his law firm filed on

behalf of James and Kay Burgess in Pennsylvania.

57. Neither I nor any attorney employed by my law firm ever appeared before any court
or participated in any legal proceedings in either lawsuit that Mr. Sheridan and his law firm filed

on behalf of James and Kay Burgess.

58. Neither I nor any member of my law firm ever traveled to or performed any legal
services in Pennsylvania in furtherance of either lawsuit that Mr. Sheridan and his law firm filed

on behalf of James and Kay Burgess.

59. On the afternoon of February 7, 2018, Mr. Sheridan called me at my office in Tyler,
Texas. I had just returned to my office that afternoon, after being out of town on business for two

days. I was catching up on work when we spoke that afternoon. Mr. Sheridan gave me a brief and

 

‘ Most of the companies that were named in the lawsuit appear to be incorporated outside of Pennsylvania.

> See No. 1412-01813; James Burgess, et al. v. Clark Electrical Contractors, Inc., et al., Court of Common Pleas,
Philadelphia County, PA; and No. 1412-01798; James Burgess, et al. v. Patterson-UTI, et al., Court of Common Pleas,
Philadelphia County, PA.

13
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 14 of 101

pessimistic status report on the lawsuit he had filed. He then told me the lawsuit would require a
great deal of more time and expense if it was to go forward. He told me that the attorneys that he
was working with had requested that he call me to ask if I would reduce my 40% referral fee so
that James and Kay Burgess would continue to have an economically viable lawsuit for them to
pursue. He asked me if I would agree to cap my law firm’s fee at 40% of the attorney’s fee
recovered against Clark Electrical Contractors, Inc. I agreed to Mr. Sheridan’s request, and I told
him that I would be happy to do anything else that I could to help James and Kay Burgess get a
settlement in their case. This telephone conference on February 7, 2018, lasted less than ten

minutes.

60. There was no discussion in that telephone conference on February 7, 2018, about
the accuracy of the referral agreement described in Mr. Sheridan’s letter to me of September 11,
2014, (Exhibit D) and in his email of that same day (Exhibit E). If Mr. Sheridan had suggested in
that telephone conference that his letter and email of September 11, 2014 did not accurately reflect
our referral agreement, I would have strongly objected and contradicted him. If Mr. Sheridan had
suggested in that telephone conference that I had originally agreed that my law firm would only
receive 40% of the attorney fees recovered from only one of many defendants, I would have
strongly objected and contradicted him. More importantly, I would not have agreed to change our
referral agreement based on any suggestion that there was a misunderstanding as to our original
referral agreement. I only agreed to change our referral agreement because Mr. Sheridan
represented to me that a change was necessary for James and Kay Burgess to continue to have an
economically viable lawsuit. I would not have agreed to change our referral agreement because
Mr. Sheridan now thought that this change would be a more appropriate division between our law

firms of the attorney’s fee.

14
Case 2:19-cv-00467-JDW Document 9-2: Filed 05/03/19 Page 15 of 101

61. Several hours after my telephone conference with Mr. Sheridan on February 7,
2018, I received a lengthy email from Mr. Sheridan (Exhibit H) that essentially asked me to
confirm that my law firm’s referral fee would now be capped at 40% of the attorney’s fee recovered
from Clark Electrical Contractors, Inc. for a maximum referral fee of $320,000.00. I was working
late that night, but I took time to briefly read Mr. Sheridan’s email. I did not agree with all of the
statements made by Mr. Sheridan in that email or understand why they were included.
Nonetheless, the email correctly stated that I had agreed to a maximum referral fee of $320,000.00,
so I confirmed the email for Mr. Sheridan at 8:40 p.m. that night and wished him “good luck” in

helping James and Kay Burgess.

62. Approximately eight months later, in October of 2018, Mr. Sheridan and his law

firm reportedly settled James and Kay Burgess’s claims for $44,000,000.00.°

63. I have since learned that Mr. Sheridan personally came to Texas and engaged in a
course of conduct in Texas that kept me as uninformed as possible about the lawsuit he had filed
for James and Kay Burgess. For example, Mr. Sheridan came to Tyler, Texas, and met with James
and Kay Burgess at the hospital a few blocks from my office without ever informing me. Mr.
Sheridan also had some of his retained expert witnesses in Pennsylvania travel to Tyler, Texas, to
meet with James and Kay Burgess at that hospital without ever informing me. Based upon

information and belief, he or members of his law firm also participated in depositions in Texas in

 

° See Paragraph No. 22 of Plaintiffs’ Complaint for Declaratory Relief confirming that a global settlement was reached
in October of 2018 and the attached page from the Sheridan & Murray website announcing that “{a] $44,000,000
settlement was successfully negotiated with five (5) companies on behalf of our clients, James and Kay Sharon
Burgess” (Exhibit I). Since the original Declaration of Randell C. Roberts was filed on April 15, 2019, Plaintiffs have
amended their Complaint to change their account of when the global settlement was reached. They now contend that
they “reached a global settlement in November of 2018” in an apparent effort to explain why they did not disclose the
settlement to me when I inquired about it on November 14, 2018 (Exhibit J). See Paragraph No. 29 of Plaintiffs’ First
Amended Complaint for Declaratory Relief.

15
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 16 of 101

the lawsuit filed on behalf of James and Kay Burgess. I only learned of Mr. Sheridan’s activities

in Texas after the lawsuit was settled.

64. Contrary to the implied representations of Sheridan and Murray, LLC and Thomas
W. Sheridan to the Court,’ Mr. Sheridan did not call and inform me of the settlement. As reflected
in the attached emails (Exhibit J), Mr. Sheridan sent me an email on November 14, 2018, which
asked what my costs were in the Burgess case so he could “protect them.” I emailed him back that
day and asked, “Have you settled?” Mr. Sheridan responded by email stating “Not yet.”
Moreover, Mr. Sheridan did not call and inform me of the settlement after he had reported it in the
media on November 27, 2018 (Exhibit K). I learned about the settlement on December 18, 2018,
when Mr. Sheridan called me to ask me some questions about a second personal injury client that

I had recently referred to him.®

At the conclusion of that telephone conference about another
client, I asked Mr. Sheridan how the lawsuit that he had filed on behalf of James and Kay Burgess
was going and if he had made any progress in getting it settled. He told me that he had gotten the
case settled and that he was now working on the workers’ compensation insurance lien, but he did
not volunteer the amount of the settlement. I then asked him if James and Kay Burgess were going
to come out alright in the settlement, and he assured me that they would be well taken care of by
the settlement. He once again declined to volunteer the amount of the settlement to me. I then
pointedly asked Mr. Sheridan for the amount of the settlement, to which he responded “$44 million

dollars.” After I had Mr. Sheridan repeat the amount of the settlement, our conversation ended in

less than a minute. There were no discussions during that telephone conference about how much

 

7 See Paragraph No. 23 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
® This second personal injury client is a Texas resident who had a potential products liability claim against a
manufacturer based in Pennsylvania. I referred this client to Mr. Sheridan in November of 2018. This client is the
only other client I have ever referred or will ever refer to Mr. Sheridan or his law firm.

16
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 17 of 101

Mr. Sheridan’s law firm would pay my law firm, although I was well aware of the change in the
referral agreement that Mr. Sheridan had asked my law firm to make on February 7, 2018, to help

James and Kay Burgess continue to have an economically viable lawsuit.

65. Sheridan and Murray, LLC has since posted the following announcement on their
website: “A $44,000,00 settlement was successfully negotiated with five (5) companies on behalf

of our clients, James and Kay Sharon Burgess.” (Exhibit J).

66. Contrary to the express representations of Sheridan and Murray, LLC and Thomas
W. Sheridan to the Court,’ I did not wait until days after learning of the global settlement to express
my concerns about whether my law firm was being treated fairly in this situation. As soon as I
arrived at my office the next morning, December 19, 2018, I called Mr. Sheridan and told him that
I did not think that my law firm was being treated fairly in the contemplated division of the
attorney’s fee earned in the Burgess case. I specifically told him that I was concerned about the
circumstances promptly him to call me on February 7, 2018, and his request that my law firm
forego most of its attorney’s fee to help James and Kay Burgess continue to have an economically
viable lawsuit for him to pursue.!° Mr. Sheridan told me in that telephone conference on December

19, 2018, that he would think about what I had said and that we “would revisit the issue.”

67. After I concluded my telephone conference with Mr. Sheridan on December 19,
2018, [convened a meeting in my office with the members of my law firm who had started working
on James and Kay Burgess’s case in the spring of 2013. I informed them of the settlement and the
change in the referral fee agreement, which I had confirmed by email to Mr. Sheridan on February

7, 2018, (Exhibit H at Roberts_000030 — Roberts 000031). I then forwarded that email to those

 

° See Paragraph Nos. 24 and 34 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
10 See Exhibit L at Roberts_000043.

17
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 18 of 101

members of my firm. Later that day a member of my staff brought to my attention that this email
contained a thread of emails exchanged between Mr. Sheridan and his partner, Neil Murray
(Exhibit H at Roberts_000031 — Roberts 000034). It did not appear that this thread of emails
exchanged between Mr. Sheridan and Mr. Murray were intended to be shared with me. In that
thread, Mr. Sheridan asked Mr. Murray to review the email that he was drafting to send to me to
confirm the change in our referral agreement. Mr. Sheridan wrote in his email to Mr. Murray: “I
want to nail this down ASAP.” (See Exhibit H at Roberts 000033). The urgency with which Mr.
Sheridan wanted to confirm the change in our referral agreement, was not consistent with the
gloomy prospects for the lawsuit that he was still willing to undertake after we changed our referral

agreement.

68. After waiting two weeks to hear back from Mr. Sheridan, I sent him a letter on
January 4, 2019 (Exhibit L). In that letter I reminded Mr. Sheridan of his telephone call on
February 7, 2018, in which he “requested that my law firm forego most of its attorney’s fee to help
James and Kay [Burgess] continue to have an economically viable lawsuit” for him to pursue. In

addition, I specifically asked Mr. Sheridan:

“What did you know when you called on February 7, 2018, and
requested that my firm forego most of its attorney’s fee so that you
would still have an economically viable lawsuit to pursue for James
and Kay Burgess? More specifically, did you fully and fairly

disclose all important information about their case to me before

18
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 19 of 101

requesting that I change our original agreement that my firm would

be paid 40% of the gross attorney’s fee?”!!

69. Mr. Sheridan responded by letter dated January 9, 2019 (Exhibit M). At no point
in Mr. Sheridan’s three-page letter did he actually deny that we had changed our agreement on
February 7, 2018, at his request and based upon his representations to me. Instead, he assured me
in his letter me that his dealings with me “were totally above-board and in no way an attempt to
mislead you.” He wrote in justification of changing our agreement that he “was about to embark
upon an undertaking which required the commitment of all the financial and human resources of
my firm.” He then described in his letter the challenges that he was facing on February 7, 2018,
when “we unequivocally agreed to a referral fee limited to $320,000.00 on the claim against Clark
Electric.” He even attached a letter from the underlying Burgess case that described the large
amount of work and expense that he was purportedly undertaking to justify our changing our
referral agreement on February 7, 2018.'? In addition, Mr. Sheridan reminded me in his letter that
I was “delighted to agree” to a $320,000.00 referral fee in our telephone conference on February
7,2018. As | anticipated, Mr. Sheridan also contended in that letter that, when our email exchange
occurred on February 7, 2018 (Exhibit H), we unequivocally agreed to change our referral fee
agreement to limit my firm’s fee to $320,000,00.'° Mr. Sheridan never suggested in that letter that
his email of September 11, 2014 (Exhibit D), his accompanying letter of September 11, 2014

(Exhibit E), or the Consents to Refer executed by James and Kay Burgess (Exhibit G), all of which

 

| Exhibit L at Roberts 000044.

2 Exhibit M at Roberts_000059 — Roberts 000063.

' Exhibit M at Roberts_000057 (“On February 7, 2018, when our email exchange occurred and we unequivocally
agreed to a referral fee limited to $320,000.00 on the claim against Clark Electric, .. . .”).

19
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 20 of 101

reflected that my law firm was to be paid 40% of the gross or total attorney’s fee, were mistakenly

drafted and incorrectly reflected our original agreement.
70. My letter of January 4, 2019 also stated:

“It is my sincere desire to resolve my concerns in a prompt,
professional, and amicable manner. If we cannot resolve my
concerns between ourselves, it is my understanding that your Rules
of Professional Conduct admonish you to conscientiously consider
submitting this matter to the arbitration or mediation procedures
established by our bar associations and I am amenable to that

process.”!4

Nonetheless, Mr. Sheridan’s counsel served me with his Complaint for Declaratory Relief on

February 1, 2019.

71. When I reviewed the Complaint for Declaratory Relief, I immediately noticed that
Mr. Sheridan had changed his account of what had occurred on February 7, 2018. Mr. Sheridan
was no longer contending that we agreed in our communications on February 7, 2018, to change
our original referral fee agreement made on September 10, 2014. Mr. Sheridan is now contending
that the referral agreement made on September 10, 2014, always limited my referral fee to only
40% of the attorney’s fee recovered from only one defendant,'> and that he had only called me

16

four years later on February 7, 2018, to confirm that understanding.'® More specifically, Mr.

Sheridan is now contending in his Complaint for Declaratory Relief that he simply called me on

 

4 Exhibit L at Roberts_000045.
'S See Paragraph Nos. 14 and 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
'6 See Paragraph Nos. 16-20 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

20
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 21 of 101

February 7, 2018, to confirm that I understood that he “mistakenly and incorrectly”!” drafted his
letter of September 11, 2014, to state that my law firm would be paid “forty percent (40%) of the
gross attorney’s fee.” Mr. Sheridan is no longer contending that in his telephone call to me on
February 7, 2018, that he had been “totally above-board” with me, that he had in no way attempted
to “mislead” me, that he was justified in changing our agreement because he “was about to embark
upon an undertaking which required the commitment of all the financial and human resources” of
his firm, or that he needed to change our agreement because he was facing enormous challenges
in going forward with the lawsuit. I can only assume that Mr. Sheridan changed his account of
what occurred on February 7, 2018, to shift this Court’s focus away from what he knew on

February 7, 2018, and to what was said in our telephone conference on September 10, 2014.

72. In reviewing Mr. Sheridan’s Complaint for Declaratory Relief, I also noticed that
Mr. Sheridan omitted an email that was intertwined with the other emails and letter that he attached
to his Complaint for Declaratory Relief. The Complaint alleges that his letter of September 11,
2014, which stated that my law firm would be paid forty percent (40%) of the gross attorney’s fee,
was “mistakenly and incorrectly” drafted and that he never signed that letter.!® Mr. Sheridan’s
Complaint omitted Mr. Sheridan’s email (Exhibit D), which accompanied his letter of September
11, 2014, and which stated: “I have attached a letter to you acknowledging your referral of these
matters to me and my firm and our commitment to pay a 40% referral fee.” This email confirms
that Mr. Sheridan was aware of the contents of that letter, which states that he was agreeing to pay

a 40% referral fee, and that he was paying that referral fee on more than one matter.

 

7 See Paragraph No. 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
'8 See Paragraph Nos. 15 and 16 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

21
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 22 of 101

73. Mr. Sheridan’s contemporaneous letter of September 11, 2014 (Exhibit E), his
accompanying contemporaneous email of September 11, 2014 (Exhibit D), and the Consents to
Refer (Exhibit G), which were also contemporaneously executed by James and Kay Burgess,
correctly reflect that on September 10, 2014, Mr. Sheridan agreed that my law firm would be paid
“forty percent (40%) of the gross attorney’s fee recovered by Sheridan and Murray for its
representation of both Mr. and Mrs. Burgess.” These three documents, which were all
contemporaneously drafted in 2014 and long before the settlement in 2018, were not “mistakenly

and incorrectly” drafted.

74. When I wrote to Mr. Sheridan on January 4, 2019 (Exhibit L) to express my
concerns, I asked Mr. Sheridan to comply with Rule 1.15 of the Pennsylvania Rules of Professional
Conduct by placing 40% of the gross attorney fees in escrow until the appropriate division of the
attorney fees between our law firms was resolved. I do not know whether Mr. Sheridan has
complied with my request, and if so, to what extent. We did not agree that these attorney fees
would be placed in an escrow account located in Pennsylvania, and to the extent he deposited these

funds into an escrow account in Pennsylvania, he did so unilaterally.

75. In summary, Mr. Sheridan and I agreed on September 10, 2014, that my law firm
would be paid 40% of the gross attorney’s fee recovered by Sheridan and Murray through its
representation of James and Kay Burgess. This original referral agreement was reduced to writing
in his email of September 11, 2014 (Exhibit D), his letter of September 11, 2014 (Exhibit E), and
each of the two Consents to Refer executed by James and Kay Burgess on September 16, 2014
(Exhibit G). Based upon Mr. Sheridan’s representations to me in his telephone call on February
7, 2018, I agreed to change our original referral agreement of September 10, 2014, to help James

and Kay Burgess continue to have an economically viable lawsuit.

22
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 23 of 101

I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 1, 2019.

=

RANDELL C

  

23
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 24 of 101

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SHERIDAN AND MURRAY, LLC and
THOMAS W. SHERIDAN,

Vv.

ROBERTS AND ROBERTS, and
RANDELL C. ROBERTS,

Plaintiffs, Civil Action No. 19-467 (RBS)

Defendants.

 

 

DEFENDANTS’ EXHIBIT LIST
IN SUPPORT OF DEFENDANTS’

AMENDED MOTION TO DISMISS FOR LACK OF PERSONAL

JURISDICTION OR, IN THE ALTERNATIVE,

MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS

 

 

 

 

 

 

DESCRIPTION
EXHIBIT

A Contracts for Legal Services entered into by James and Kay Burgess and
Roberts & Roberts in Texas on January 31 and March 19, 2013 respectively.

B Sheridan’s follow-up email to Roberts on November 15, 2013, after they had
met at the seminar in Napa, California, and which invited Roberts to “call to
discuss the case.”

Cc Sheridan’s email to Roberts on February 7, 2014 stating that Sheridan would
like to investigate the case further.

D Sheridan’s email to Roberts on September 11, 2014, which followed up on his

 

telephone conference with Roberts the preceding day, and which attached
Sheridan’s letter of September 11, 2014 and his law firm’s contracts for James
and Kay Burgess to sign in Texas, and which also confirmed the 40% referral
fee as described in Sheridan’s accompanying letter.

 

 
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 25 of 101

 

E Sheridan’s letter of September 11, 2014, which confirmed that his law firm
would pay Roberts “a referral fee in the amount of forty percent (40%) of the

gross attorney’s fee recovered by Sheridan and Murray for its representation
of both Mr. & Mrs. Burgess.”

 

F Sheridan and Murray, LLC’s Standard Engagement Agreements and Powers
of Attorney executed by James Burgess and Kay Burgess in Texas on
September 16, 2014.

 

G Consents to Refer executed by James and Kay Burgess in Texas on
September 16, 2014, which confirmed their understanding and agreement that
Roberts & Roberts would be paid 40% of the total attorney’s fee.

 

H Sheridan’s email to Roberts on February 7, 2018, which was sent after
Sheridan’s call to Roberts earlier that afternoon, and which included an email
thread between Sheridan and his partner in which Sheridan stated that he
wanted to “nail this down ASAP” with Roberts.

 

I Sheridan and Murray, LLC’s announcement on its website: “A $44,000,00
settlement was successfully negotiated with five (5) companies on behalf of
our clients, James and Kay Sharon Burgess.”

 

 

 

 

 

J Sheridan’s email to Roberts on November 14, 2018, in which Sheridan
advised Roberts that they had “not yet settled” the Burgess case.

K Media report on Law.com dated November 27, 2018 reporting that Sheridan
had obtained a $44,000,000 settlement for James and Kay Burgess.

L Roberts’ letter of January 4, 2019 (with accompanying attachments) to
Sheridan

M Sheridan’s letter of January 9, 2019 (with accompanying attachments), which

 

responded to Roberts’ letter of January 4, 2019

 

 
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 26 of 101

EXHIBIT A
 

 

 

 

Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 27 of 101

CONTRACT FOR LEGAL SERVICES

{hereby employ ROBERTS & ROBERTS (“the law firm”) to represent me in a claim for damages

arising out of an occurrence on or about /2 ~/¥-Z of as provided in this contract.

I,

Attorney's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total
recovery on this claim (or its present value), before any offset, to pay for the law firm's time devoted
to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will not
be obligated to pay the law firm for its time devoted to prosecuting this claim.

Legal Expenses: I authorize the law firm to incur all reasonable expenses necessary for the
prosecution of this claim and to pay these expenses out of my portion of the recovery on this claim,
after payment of the attorney's fee. It is understood that these expenses include the cost of court
filing fees, subpoenas, depositions, computer research, demonstrative evidence, exhibits, records,
reports, transportation, lodging, and the service of other professionals including expert witnesses,
consultants, engineers, investigators, property adjusters, medical record reviewers, researchers, court
reporters, videographers, photographers, mediators, record retrieval and lien resolution services as
well as office expenses directly related to the prosecution of the claim including the cost of long
distance telephone calls, document reproduction and delivery, To the extent that other persons have
claims as a result of this occurrence, I also authorize the law firm to pay out of my portion of the
recovery my proportionate share of the common expenses. Moreover, I authorize the law firm to
borrow the funds to pay all authorized legal expenses and advances as they are incurred and to treat
the interest on such loans as a legal expense. If there is no recovery, however, it is agreed that I will
not be obligated to pay these expenses.

Property Adjusting Service: With respect to any property damage claim which is resolved without
filing a lawsuit, it is agreed that the law firm will only charge a property adjusting fee of $250.00
instead of a percentage of the total recovery on this claim. This property adjusting fee will be treated
as a legal expense and paid out of my portion of the recovery on the bodily injury claim. If a lawsuit
is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
property damage claim (instead of the property adjusting fee) and reimbursed for its legal expenses as
provided for in this contract.

Health Care Expenses: [ understand that all related health care expenses, if any, will be paid out of
my portion of the recovery after payment of the legal expenses and attorney’s fee. In this regard, |

- authorize the law firm to assure the health care providers that their related charges will be paid out of
my recovery and T authorize such payments to be made out of my recovery.

Subrogation: J understand that if I am obligated to reimburse out of the recovery on this claim any
health insurance plan, disability insurance plan, or government program (including Medicaid and
Medicare) for benefits paid as a result of this occurrence, it will be reimbursed out of my portion of
the recovery after payment of the legal expenses and the attorney's fee.

ROBERTS_000001

 

 
 

 

10. Date: This contract for legal services is entered into on

ACCEPTED:
ROBERTS & ROB

BY:

Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 28 of 101

Association of Counsel and Division of Attorney Fees:
. Ley i, ve

 

(a) I was referred (o the law firm by
(“the associating attorney”) to prosecute my claim. I understand that the law firm and the associating
attorney will be assuming joint responsibility for the prosecution of my claim. If a recovery is made
on my behalf, the total attorney’s fees will be divided between them, based on their assumption of
joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the
associating attorney. My signature at the bottom of this contract indicates my understanding and
consent to this association and division of the attorney fees. It is agreed, however, that this will not
increase the total attorney fees to be paid out of any recovery on this claim.

(b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
claim. It is agreed, however, that the association of additional attorneys will not increase the total
attorney fees to be paid out of any recovery on this claim.

Multiple Representation: | request that the law firm represent all clients signing this or a similar
contract with the law firm as a result of this occurrence. I understand the possible problems involved in
the law firm representing multiple clients who may have differing interests (such as how any settlement
money should be allocated among the clients), [ realize that the law firm must act impartially as to all of
us and that if cannot serve as an advocate for one of us against any of the others. I am willing to make
independent decisions without the law firm’s advice to resolve issues that arise among us. This includes
deciding how money is to be allocated among us without any advice from the law firm. Knowing the
possible conflict of interest, I consent to this multiple representation and I request that the law firm
represent all of us.

Special Power of Attorney: It is agreed that my claim will not be settled without my consent, I do,
however, authorize the law firm to endorse my name fo all settlement as well as benefit checks and to
deposit them in a trust account to expedite disbursement of these funds in a timely manner. Moreover, I
authorize the law firm to endorse my name to all authorizations required for the release of information
related to my claim.

Termination: It is agreed that this contract terminates upon the effectuation of a complete settlement of
this claim, the entry of a final judgment by a trial court denying any recovery on this claim, or by mutual
agreement. This contract may also be unilaterally terminated by me for good cause. Similarly, it may
also be unilaterally terminated by the law firm if it becomes uneconomical for the law firm to prosecute
this claim, if I fail to always provide the law firm with my current contact information, or for other good
cause,

Gli - B/- Z0/ 3

 

 

 

   

ROBERTS_000002
 

 

 

arising out of an occurrence on or about

L,

Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 29 of 101
CONTRACT FOR LEGAL SERVICES

James "Rickard Burgess

Thereby employ ROBERTS & ROBERTS (‘the law firm”) to represent Att in a claim for damages
~/4¥~ Ove as provided in this contract.

Attorney's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total
recovery on this claim (or its present value), before any offset, to pay for the law firm's time devoted
to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will not
be obligated to pay the law firm for its time devoted to prosecuting this claim,

Legal Expenses: 1 authorize the law firm:to incur all reasonable expenses necessary for the
prosecution of this claim and to pay these expenses out of my portion of the recovery on this claim,
after payment of the attorney’s fee. It is understood that these expenses include the cost of court
filing fees, subpoenas, depositions, computer research, demonstrative evidence, exhibits, records,
reports, transportation, lodging, and the service of other professionals including expert witnesses,
consultants, engineers, investigators, property adjusters, medical record reviewers, researchers, court
reporters, videographers, photographers, mediators, record retrieval and lien resolution services as
well as. office expenses directly related to the prosecution of the claim including the cost of long
distance telephone calls, document reproduction and delivery. To the extent that other persons have
claims as a result of this occurrence, I also authorize the law firm to pay out of my portion of the
recovery my proportionate share of the common expenses. Moreover, I authorize the law firm to
borrow the funds to pay all authorized legal expenses and advances as they are incurred and to treat
the interest on such loans as a legal expense. If there is no recovery, however, it is agreed that I will
not be obligated to pay these expenses.

Property Adjusting Service: With respect to any property damage claim which is resolved without
filing a lawsuit, it is agreed that the law firm will only charge a property adjusting fee of $250.00
instead of a percentage of the total recovery on this claim. This property adjusting fee will be treated
as a legal expense and paid out of my portion of the recovery on the bodily injury claim. Ifa lawsuit
is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
property damage claim (instead of the property adjusting fee) and reimbursed for ils legal expenses as
provided for in this contract, ,

Health Care Hxpenses: J understand that all related health care expenses, if any, will be paid out of
my portion of the recovery afler payment of the legal expenses and attorney’s fee. In this regard, |
authorize the law firm to assure the health care providers that their related charges will be paid out of

my recovery and I authorize such payments to be made out of my recovery.

Subrogation: I understand that if I am obligated to reimburse out of the recovery on this claim any
health insurance plan, disability insurance plan, or government program (including Medicaid and
Medicare) for benefits paid as a result of this occurrence, it will be reimbursed out of my portion of
the recovery after payment of the legal expenses and the attorney's fee.

ROBERTS_000003

 
 

 

Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 30 of 101

. 6. Association of Counsel and Division of Attorney Fees:

eee

eg
ee
NS

(a) I was referred to the law firm by
(“the associating attorney”) to prosecute my claim. I understand that the law fiem and the associating
attorney will be assuming joint responsibility for the prosecution of my claim. Ifa recovery is made
on my behalf, the total attorney’s fees will be divided between them, based on their assumption of
joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the
associating attorney. My signature at the bottom of this contract indicates my understanding and
consent to this association and division of the attorney fees. It is agreed, however, that this will not
increase the total attorney fees to be paid out of any recovery on this claim.

 

(b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
claim. It is agreed, however, that the association of additional attorneys will not increase the total
attorney fees to be paid out of any recovery on this claim.

7. Multiple Representation: I request that the law firm represent all clients signing this or a similar
contract with the law firm as a result of this occurrence. I understand the possible problems involved in
the law firm representing multiple clients who may have differing interests (such as how any settlement
money should be allocated among the clients). I realize that the law firm must act impattially as to all of
us and that it cannot serve as an advocate for one of us against any of the others. Iam willing to make
independent decisions without the law firm’s advice to resolve issues that arise among us. This includes
deciding how money is to be allocated among us without any advice from the law firm. Knowing the
possible conflict of interest, I consent to this multiple representation and I request that the law firm
represent all of us.

8. Special Power of Attorney: It is agreed that my claim will not be settled without my consent. I do,
however, authorize the law firm to endorse my name to all:settlement as well as benefit checks and to
deposit them in a trust account to expedite disbursement of these funds in a timely manner, Moreover, I
authorize the law firm to endorse my name to all authorizations required for the release of information
related to my claim.

9. ermination: It is agreed that this contract terminates upon the effectuation of a complete settlement of
this claim, the entry of a final judgment by a trial court denying any recovery on this claim, or by mutual
agreement, This contract may also be unilaterally terminated by me for good cause, Similarly, it may
also be unilaterally terminated by the law firm if it becomes uneconomical for the law firm to prosecute
this claim, if I fail to always provide the law firm with my current contact information, or for other good

03-(G- (3

10, Date: ‘This contract for legal services is entered into on

waned es K ht ctl, her!
t—* O~ a

NAME:

 

 

ACCEPTED:
ROBERTS & ROBERTS

BY: i aE -

ROBERTS_000004

 

 

 
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 31 of 101

EXHIBIT B
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 32 of 101

From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Friday, November 15, 2013 1:18 PM

To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: Hello

Randy,
i hope all is well.
| enjoyed meeting you at the AHA seminar with Rodney in Napa.

| wanted to follow up with you regarding the Pennsylvania accident case that we discussed. | apologize
for my delay in reaching out to you, but | just finished a trial here in Philadelphia.

Please give me a call to discuss the case or feel free to email me the information if you would like me to
review.

Sincerely, Tom

 

ed .

Thomas W. Sheridan Sheridan & Murray, LLC
Trial Attorney 1600 Market Street, 25th Floor
Philadelphia, PA 19103

 

 

 

  

 

tsheridan@sheridanandmurray.com tel: (215) 977-9500
http://www.sheridanandmurray.com fax: (215) 977-9800

 

 

 

ROBERTS_000005
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 33 of 101

EXHIBIT C
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 34 of 101

From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Friday, February 7, 2014 12:48 PM

To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: RE: James Burgess

Randy,

sorry for my delay in responding. | have been tied up all week in mediation in a false claims act qui tam
case.

{ would like to talk to you about this case some more and investigate it further.

Do you have time to talk when you return from visiting Rodney?

Please feel free to call me on my cell phone over the weekend if you wish to discuss anything regarding
preparation for your work session with Rodney 215-704-7730

thanks,

Tom

 

  

 

 

 

Thomas W. Sheridan Sheridan & Murray, LLC
Trial Attorney 1600 Market Street, 25th Floor

Philadelphia, PA 19103
tsheridan@sheridanandmurray.com tel: (215) 977-9500
http://www.sheridanandmurray.com fax: (215) 977-9800

 

 

 

From: Randell (Randy) C. Roberts [mailto:randy@robertslawfirm.com]
Sent: Tuesday, February 04, 2014 7:03 PM

To: Sheridan, Thomas W.

Subject: RE: James Burgess

Hi Jim,
| know you are busy. Just let me know when you have concluded that there is nothing you can do
at the current time to help Mr. Burgess. Thanks --- Randy

.... Btw, | am heading out to consult with Rodney next week.

Randell (Randy) C. Roberts

Attorney at Law

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization

ROBERTS_000006
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 35 of 101

Roserts & Ropers
ATTORNEYS AT LAW

www pbertshew finn. com

 

From: Randell (Randy) C. Roberts

Sent: Friday, December 20, 2013 12:07 PM
To: ‘Sheridan, Thomas W.'

Subject: RE: James Burgess

As promised, attached is the etrans of the depo of the employer's safety investigator. Have a Merry
Christmas. --- Randy

Randell (Randy) C. Roberts

Attorney at Law

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization

IBERTS & ROBERTS
JRNEYS AT LAW

www rohertslawdirn com

       

From: Randell (Randy) C. Roberts

Sent: Tuesday, December 10, 2013 10:37 AM
To: 'Sheridan, Thomas W.'

Subject: James Burgess

Tom,
Attached are the reports from my investigator in Texas. | am still waiting on the transcript of the
employer's investigator’s deposition. --- Randy

Randell (Randy) C. Roberts

Attorney at Law

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization

be ,

   

Roperts & Roperts
ATTORNEYS AT LAW

sore robertslawdirn. cont

From: Molly R. Brady
Sent: Tuesday, December 10, 2013 10:34 AM

ROBERTS_000007
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 36 of 101

To: Randell (Randy) C. Roberts
Subject: James Burgess

CONFIDENTIALITY NOTICE: The messages contained in this email, including any and all
accompanying attachments, are for the sole use of the intended recipient(s), are confidential, and
may be privileged. If you have received this email in error, you are hereby notified that any use,
dissemination, distribution, or reproduction of this transmission is prohibited. If you are not the

intended recipient, please destroy all copies of the original transmission and contact the sender
by calling 903-597-6655 immediately.

ROBERTS_000008
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 37 of 101

EXHIBIT D
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 38 of 101

Attachments: BURGESS -- S&M FEE AGREEMENT (JAMES).docx; BURGESS -- S8M FEE AGREEMENT (KAY
SHARON).docx; BURGESS -- S8&M REFERRAL LETTER (9.11.14).docx

From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Thursday, September 11, 2014 5:24 PM

To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: FW: Burgess

Randy,

As a follow-up to our discussion yesterday, attached please find my firm's standard fee agreement for Mr. and Mrs.
Burgess. Please let me know if you have any questions or concerns regarding any language in the proposed fee
agreements. Also, | have attached a letter to you acknowledging your referral of these matters to me and my firm and
our commitment to pay you a 40% referral fee.

If the fee agreements are satisfactory to you, | would appreciate it if you would have the clients execute them and
return them to me so that we can expeditiously undertake their representation.

Again, | would like to thank you for your consideration of me in my firm to handle these important matters.

Please call me or email me with any questions or concerns.

Sincerely, Tom

 

RLS

Thomas W. Sheridan Sheridan & Murray, LLC
Trial Attorney Mailing Address: 424 South Bethlehem Pike, Third Floor

Fort Washington, PA 19034

    

Philadelphia Office: 1845 Walnut Street, 21st Floor
Philadelphia, PA 19103

tsheridan@sheridanandmurray.com tel: (215) 977-9500
http://www. sheridanandmurray.com fax: (215) 977-9800

 

 

 

 

 

ROBERTS_000009
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 39 of 101

Thomas W. Sheridan
Direct Email: tsheridan@sheridanandmurray.com

Admitted to PA & NJ Bars

Randell C. Roberts, Esquire
Roberts & Roberts

118 West Fourth Street
Tyler, TX 75701

RE: Referral: James Richard Burgess
Referral: Kay Sharon Burgess, Wife

160 VZ CR 2724
Mabank, TX 75147

Dear Randy:

Sheridan

og eg

Protecting People

<

   
 

 

September 11, 2014

| am writing to acknowledge acceptance of your referral to our firm of Mr. and Mrs. Burgess. This
letter will also confirm that our firm will pay you a referral fee in the amount of forty percent (40%) of the gross
attorney's fee recovered by Sheridan & Murray for its representation of both Mr. and Mrs. Burgess.

| sincerely appreciate the confidence you have demonstrated in me and my firm by referring us these
matters. Please feel free to contact me at any time for an update. | would also appreciate it if you would
send me the contents of your file and confirm the amount of costs expended by your firm to date on this

matter.

Should you have any questions or wish to discuss this further, please do not hesitate to contact me.

TWS/kds

PH: 215.977.9500
FX: 215.977.9800

SheridanAndMurray.com

Sincerely,

Tomas OV, Qheridan

THOMAS W. SHERIDAN

Mailing address 424 S. Bethlehem Pike, Third Floor
Fort Washington, PA 19034

Philadelphia office | 1845 Walnut Street, 21st Floor
Philadelphia, PA 19103

ROBERTS_000010
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 40 of 101

SHERIDAN & MURRAY, LLC
424 South Bethlehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
(215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800

STANDARD ENGAGEMENT AGREEMENT
and
POWER OF ATTORNEY

This is an attorney-client engagement agreement (the “Agreement’) by and between SHERIDAN &
MURRAY, LLC (the “Attorneys”) and JAMES RICHARD BURGESS (the “Client’).

1. Scope and Purpose of Engagement

1.1.

1.2.

1.3.

1.4.

Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a settlement
or to institute in the Client's name any legal proceedings or actions that in the Attorneys’
judgment are necessary in connection with injuries and damages sustained by the Client
on December 14, 2012 (the “Claim”), against any person, firm, corporation, or entity who
may be responsible for the Claim.

Limited Scope of Representation: This Agreement applies to all proceedings relating to the
Claim up to and including verdict or decision at trial or arbitration. If, in the discretion of the
Attorneys, post-trial proceedings, including appeals, are warranted, they will not be covered
by this Agreement and a new fee agreement will be required by the Attorneys. It is
expressly agreed and understood that the Attorneys will NOT be obligated to file any appeal
from arbitration or trial relating to the Claim unless and until the Attorneys, at their sole
discretion, determine that such an appeal is appropriate. This Agreement does not obligate
the Attorneys to represent the Client in resolving any “Claims for Reimbursement,” as
that term is defined in Paragraph 2.7 below.

No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
Attorneys are pursuing damages for the Claim and they are not providing legal advice or
service with regard to anything else involving the estate. The Attorneys are not experts in
estate administration and the Client should seek competent estate counsel to assist with
the filings required by the county Surrogate, the preparation of estate tax returns, and the
many other estate administration tasks.

No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render’
advice regarding the tax implications of any cash award, settlement, or judgment. It is
recommended that the Client retain either a tax attorney or a certified public accountant
following any monetary recovery.

2. Terms of Engagement

2.1.

2.2.

Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
any proceedings arising from it) with other people without the Attorneys’ knowledge and
consent.

Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
the Claim. This includes, but is not limited to, being available for legal proceedings and

Engagement Agreement Page 1 of 4
ROBERTS_000011
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 41 of 101

2.3.

consultations with the Attorneys, and keeping the Attorneys informed as to the Client's
mailing address, phone number, and current medical status.

Warranty of Honesty: The Client warrants that the information supplied during the course
of this engagement is/will be true and accurate and has not been/will not be obtained

through fraud or illegal activities.

2.4.

2.5.

2.6.

2.7.

2.8.

2.9.

2.10.

2.11.

Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute all
documents connected with the Claim, including pleadings, contracts, commercial papers,
settlement agreements, compromises and releases, verifications, dismissals, orders,
settlement checks, and all other documents that the Client could properly execute in
connection with a lawsuit.

Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
numerous methods to resolve the Claim including settlement discussions, arbitration,
mediation, and trial.

Structured Settlement: As one possible settlement option, the Attorneys may explore the
possibility of a structured settlement through the use of deferred periodic payments. If the
Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
to the Attorneys from the insurance company, either in one lump sum payment at
settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
future payments. However, in any event, the Attorneys’ fee will be calculated in the
percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
or present value of it in accordance with applicable law.

Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
“Claims for Reimbursement’) asserted against the Client by any creditor that is not a party
to the Claim. ,

Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
Because results in legal matters can never be guaranteed, neither this Agreement nor any
conversation between the Attorneys and the Client constitutes a representation, warranty,
or guarantee of results.

Termination of Engagement by Attorneys: The Attorneys may terminate work on the Claim
at any stage upon prior notice to the Client, even after suit is filed. The Attorneys may
terminate work after a trial or an arbitration hearing and are not obligated to pursue this
matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

Time Period Necessary for Resolving the Claim: Legal matters are procedurally
complicated and they normally take, at a minimum, several years to resolve.

File Retention: The Attorneys retain their files for five (5) years after the matter is concluded
and no notice will be given of its destruction. Naturally, other arrangements with respect to
the Client's file can be made upon request.

Payment of Legal Fees and Costs

3.1.

Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
no charge for their time, costs, or services.

Engagement Agreement Page 2 of 4
ROBERTS_000012
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 42 of 101

3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total

3.3,

3.4.

3.5.

3.6.

3.7.

amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
source on account of the Claim on the following basis:

40% of the gross sum realized from any source.

All medical expenses shall be paid from the balance remaining after payment of the “Law
Firm’s” fees. | understand that my attorneys are not personally responsible to pay my
medical bills.

Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
percent (337%) of any reduction in the amount of the Claim(s) for Reimbursement. The
legal services provided for in this Paragraph 3.3 are additional to the legal services being
provided in connection with the Claim.

Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
long-distance telephone charges, mileage for attorneys and staff, investigation charges,
photographs, court costs, Lexis research charges, medical records costs, police reports,
deposition costs, expert fees, witness fees, stenographer costs, and video depositions fees.

Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
representation of the Client terminates for any reason and the Client retains new counsel,
the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
file retaining lien until either the Client or new counsel fully reimburses them for all costs,
disbursements, and expenses. Either the Client or new counsel will pay all costs of making
a duplicate file to be transferred to new counsel.

Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
representation of the Client terminates for any reason, and the Client then recovers money
in connection with the Claim, the Client will reimburse the Attorneys for all costs in
accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’ charging
lien against any proceeds resulting from the Claim.

Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
may divide their fee with the referring lawyer. This will not change the amount of money
the Client receives from any settlement, award, or verdict reached on the Claim. The Client
hereby agrees to any appropriate fee sharing.

. Review and Receipt of Engagement Agreement

4.1.

Review of Agreement: | have carefully read and | understand this Engagement Agreement
and Power of Attorney, | have had a full and complete opportunity to ask the Attorneys, or
any other lawyer of my choice, any questions about this Agreement, and | am proceeding
in retaining the Attorneys fully aware of all obligations.

Engagement Agreement Page 3 of 4
ROBERTS_000013
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 43 of 101

4.2. Receipt of Duplicate Copy: | acknowledge receipt of a duplicate copy of this Agreement at
the time of signing.

“NAME: JAMES RICHARD BURGESS
(SIGNATURE) (PRINT)

ADDRESS: __ 160 VZ CR 2724, Mabank, Texas 75147

TELEPHONE NUMBER: DATED:

 

Engagement Agreement Page 4 of 4
ROBERTS_000014
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 44 of 101

SHERIDAN & MURRAY, LLC
424 South Bethlehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
(215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800

STANDARD ENGAGEMENT AGREEMENT
and
POWER OF ATTORNEY

This is an attorney-client engagement agreement (the “Agreement’) by and between SHERIDAN
& MURRAY, LLC (the “Attorneys”) and KAY SHARON BURGESS (the “Client’).

1. Scope and Purpose of Engagement

1.1.

1.2.

1.3,

1.4.

Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a
settlement or to institute in the Client's name any legal proceedings or actions that in the
Attorneys’ judgment are necessary in connection with damages for any and all claims
arising as a result of injuries sustained by her Husband, JAMES RICHARD BURGESS,
on December 14, 2012 (the “Claim”), against any person, firm, corporation, or entity who
may be responsible for the Claim.

Limited Scope of Representation: This Agreement applies to all proceedings relating to
the Claim up to and including verdict or decision at trial or arbitration. If, in the discretion
of the Attorneys, post-trial proceedings, including appeals, are warranted, they will not be
covered by this Agreement and a new fee agreement will be required by the Attorneys. It
is expressly agreed and understood that the Attorneys will NOT be obligated to file any
appeal from arbitration or trial relating to the Claim unless and until the Attorneys, at their
sole discretion, determine that such an appeal is appropriate. This Agreement does not
obligate the Attorneys to represent the Client in resolving any “Claims for
Reimbursement,” as that term is defined in Paragraph 2.7 below.

No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
Attorneys are pursuing damages for the Claim and they are not providing legal advice or
service with regard to anything else involving the estate. The Attorneys are not experts in
estate administration and the Client should seek competent estate counsel to assist with
the filings required by the county Surrogate, the preparation of estate tax returns, and the
many other estate administration tasks.

No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render
advice regarding the tax implications of any cash award, settlement, or judgment. It is
recommended that the Client retain either a tax attorney or a certified public accountant
following any monetary recovery.

2. Terms of Engagement

2.1.

2.2.

Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
any proceedings arising from it) with other people without the Attorneys’ knowledge and
consent.

Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
the Claim. This includes, but is not limited to, being available for legal proceedings and

Engagement Agreement Page 1 of 4
ROBERTS _000015
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 45 of 101

2.3,

2.4,

2.5,

2.6,

2.7.

2.8.

2.9.

2.10.

2.11.

consultations with the Attorneys, and keeping the Attorneys informed as to the Client’s
mailing address, phone number, and current medical status.

Warranty of Honesty: The Client warrants that the information supplied during the course
of this engagement is/will be true and accurate and has not been/will not be obtained
through fraud or illegal activities.

Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute
all documents connected with the Claim, including pleadings, contracts, commercial
papers, settlement agreements, compromises and releases, verifications, dismissals,
orders, settlement checks, and all other documents that the Client could properly execute
in connection with a lawsuit.

Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
numerous methods to resolve the Claim including settlement discussions, arbitration,
mediation, and trial.

Structured Settlement: As one possible settlement option, the Attorneys may explore the
possibility of a structured settlement through the use of deferred periodic payments. If the
Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
to the Attorneys from the insurance company, either in one lump sum payment at
settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
future payments. However, in any event, the Attorneys’ fee will be calculated in the
percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
or present value of it in accordance with applicable law.

Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
“Claims for Reimbursement’) asserted against the Client by any creditor that is not a
party to the Claim.

Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
Because results in legal matters can never be guaranteed, neither this Agreement nor
any conversation between the Attorneys and the Client constitutes a representation,
warranty, or guarantee of results.

Termination of Engagement by Attorneys: The Attorneys may terminate work on the
Claim at any stage upon prior notice to the Client, even after suit is filed. The Attorneys
may terminate work after a trial or an arbitration hearing and are not obligated to pursue
this matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

Time Period Necessary for Resolving the Claim: Legal matters are procedurally
complicated and they normally take, at a minimum, several years to resolve.

File Retention: The Attorneys retain their files for five (5) years after the matter is
concluded and no notice will be given of its destruction. Naturally, other arrangements
with respect to the Client's file can be made upon request.

Payment of Legal Fees and Costs

3.1.

Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
no charge for their time, costs, or services.

Engagement Agreement Page 2 of 4
ROBERTS_000016
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 46 of 101

3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total
amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
source on account of the Claim on the following basis:

40% of the gross sum realized from any source.

All medical expenses shall be paid from the balance remaining after payment of the “Law
Firm’s” fees. | understand that my attorneys are not personally responsible to pay my
medical bills.

3.3. Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
percent (337%) of any reduction in the amount of the Claim(s) for Reimbursement. The
legal services provided for in this Paragraph 3.3 are additional to the legal services being
provided in connection with the Claim.

3.4. Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
long-distance telephone charges, mileage for attorneys and staff, investigation charges,
photographs, court costs, Lexis research charges, medical records costs, police reports,
deposition costs, expert fees, witness fees, stenographer costs, and video depositions
fees.

3.5. Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
representation of the Client terminates for any reason and the Client retains new counsel,
the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
file retaining lien until either the Client or new counsel fully reimburses them for all costs,
disbursements, and expenses. Either the Client or new counsel will pay all costs of
making a duplicate file to be transferred to new counsel.

3.6. Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
representation of the Client terminates for any reason, and the Client then recovers
money in connection with the Claim, the Client will reimburse the Attorneys for all costs in
accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’
charging lien against any proceeds resulting from the Claim.

3.7. Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
may divide their fee with the referring lawyer. This will not change the amount of money
the Client receives from any settlement, award, or verdict reached on the Claim. The
Client hereby agrees to any appropriate fee sharing.

Review and Receipt of Engagement Agreement

4.1. Review_of Agreement: | have carefully read and | understand this Engagement
Agreement and Power of Attorney, | have had a full and complete opportunity to ask the

Engagement Agreement Page 3 of 4 .
ROBERTS_000017
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 47 of 101

Attorneys, or any other lawyer of my choice, any questions about this Agreement, and |
am proceeding in retaining the Attorneys fully aware of all obligations.

4.2. Receipt of Duplicate Copy: | acknowledge receipt of a duplicate copy of this Agreement at
the time of signing.

NAME: KAY SHARON BURGESS
(SIGNATURE) (PRINT)

ADDRESS: __160 VZ CR 2724, Mabank, Texas 75147

TELEPHONE NUMBER: DATED:

 

Engagement Agreement Page 4 of 4
ROBERTS _000018
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 48 of 101

EXHIBIT E
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 49 of 101

Sheridan

Protecting People

  
 

Thomas W. Sheridan
Direct Email: tsheridan@sheridanandmurray.com

Admitted to PA & NJ Bars
September 11, 2014

Randell C. Roberts, Esquire
Roberts & Roberts

118 West Fourth Street
Tyler, TX 75701

RE: Referral: James Richard Burgess
Referral: Kay Sharon Burgess, Wife
160 VZ CR 2724
Mabank, TX 75147

Dear Randy:

| am writing to acknowledge acceptance of your referral to our firm of Mr. and Mrs. Burgess. This
letter will also confirm that our firm will pay you a referral fee in the amount of forty percent (40%) of the
gross attorney's fee recovered by Sheridan & Murray for its representation of both Mr. and Mrs. Burgess.

| sincerely appreciate the confidence you have demonstrated in me and my firm by referring us
these matters. Please feel free to contact me at any time for an update. | would also appreciate it if you
would send me the contents of your file and confirm the amount of costs expended by your firm to date on
this matter.

Should you have any questions or wish to discuss this further, please do not hesitate to contact

me.
Sincerely,
THOMAS W. SHERIDAN
TWS/kds
PH: 215.977.9500 Mailing address | 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034
Philadelphia office | 1845 Walnut Street, 21st Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000019
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 50 of 101

EXHIBIT F
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 51 of 101

SHERIDAN & MURRAY, LLC
424 South Bethiehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
(215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800

STANDARD ENGAGEMENT AGREEMENT
and
-POWER OF ATTORNEY

This is an attorney-client engagement agreement (the “Agreement”) by and between SHERIDAN
& MURRAY, LLC (the “Attorneys”) and JAMES RICHARD BURGESS (the “Client”).

1. Scope and Purpose of Engagement

1.1.

1.2.

1.3.

1.4,

2.1.

2.2.

Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a
settlement or to institute in the Client’s name any legal proceedings or actions that in the
Attorneys’ judgment are necessary in connection with injuries and damages sustained by
the Client on December 14, 2012 (the “Claim”), against any person, firm, corporation, or
entity who may be responsible for the Claim.

Limited Scope of Representation: This Agreement applies to all proceedings relating to
the Claim up to and including verdict or decision at trial or arbitration. If, in the discretion
of the Attorneys, post-trial proceedings, including appeals, are warranted, they will not be
covered by this Agreement and a new fee agreement will be required by the Attorneys. It
is expressly agreed and understood that the Attorneys will NOT be obligated to file any
appeal from arbitration or trial relating to the Claim unless and until the Attorneys, at their
sole discretion, determine that such an appeal is appropriate. This Agreement does not
obligate the Attorneys to represent the Client in resolving any “Claims_for
Reimbursement,” as that term is defined in Paragraph 2.7 below.

No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
Attorneys are pursuing damages for the Claim and they are not providing legal advice or
service with regard to anything else involving the estate. The Attorneys are not experts in
estate administration and the Client should seek competent estate counsel to assist with
the filings required by the county Surrogate, the preparation of estate tax returns, and the
many other estate administration tasks.

No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render
advice regarding the tax implications of any cash award, settlement, or judgment. It is
recommended that the Client retain either a tax attorney or a certified public accountant
following any monetary recovery.

Terms of Engagement

Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
any proceedings arising from it) with other people without the Attorneys’ knowledge and
consent.

Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
the Claim. This includes, but is not limited to, being available for legal proceedings and

Engagement Agreement Page 1 of 4
ROBERTS_000020
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 52 of 101

2.3.

2.4,

2.9.

2.6.

2.7.

2.8.

2.9.

2.10.

2.11.

consultations with the Attorneys, and keeping the Attorneys informed as to the Client’s
mailing address, phone number, and current medical status.

Warranty of Honesty: The Client warrants that the information supplied during the course
of this engagement is/will be true and accurate and has not been/will not be obtained
through fraud or illegal activities.

Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute
all documents connected with the Claim, including pleadings, contracts, commercial
papers, settlement agreements, compromises and releases, verifications, dismissals,
orders, settlement checks, and all other documents that the Client could properly execute
in connection with a lawsuit.

Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
numerous methods to resolve the Claim including settlement discussions, arbitration,
mediation, and trial.

Structured Settlement: As one possible settlement option, the Attorneys may explore the
possibility of a structured settlement through the use of deferred periodic payments. If the
Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
to the Attorneys from the insurance company, either in one lump sum payment at
settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
future payments. However, in any event, the Attorneys’ fee will be calculated in the
percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
or present value of it in accordance with applicable law.

Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
“Claims for Reimbursement”) asserted against the Client by any creditor that is not a
party to the Claim.

Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
Because results in legal matters can never be guaranteed, neither this Agreement nor
any conversation between the Attorneys and the Client constitutes a representation,
warranty, or guarantee of results.

Termination of Engagement by Attorneys: The Attorneys may terminate work on the
Claim at any stage upon prior notice to the Client, even after suit is filed. The Attorneys
may terminate work after a trial or an arbitration hearing and are not obligated to pursue
this matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

Time Period Necessary for Resolving the Claim: Legal matters are procedurally
complicated and they normally take, at a minimum, several years to resolve.

File Retention: The Attorneys retain their files for five (5) years after the matter is
concluded and no notice will be given of its destruction. Naturally, other arrangements
with respect to the Client’s file can be made upon request.

Payment of Legal Fees and Costs

3.1,

Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
no charge for their time, costs, or services.

Engagement Agreement Page 2 of 4
ROBERTS 000021
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 53 of 101

3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total
amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
source on account of the Claim on the following basis:

40% of the gross sum realized from any source.

All medical expenses shall be paid from the balance remaining after payment of the “Law
Firm’s” fees. | understand that my attorneys are not personally responsible to pay my
medical bills.

3.3. Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
percent (33’4%) of any reduction in the amount of the Claim(s) for Reimbursement. The
legal services provided for in this Paragraph 3.3 are additional to the legal services being
provided in connection with the Claim.

3.4. Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
long-distance telephone charges, mileage for attorneys and staff, investigation charges,
photographs, court costs, Lexis research charges, medical records costs, police reports,
deposition costs, expert fees, witness fees, stenographer costs, and video depositions
fees.

3.5, Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
representation of the Client terminates for any reason and the Client retains new counsel,
the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
file retaining lien until either the Client or new counsel fully reimburses them for all costs,
disbursements, and expenses. Either the Client or new counsel will pay all costs of
making a duplicate file to be transferred to new counsel.

3.6. Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
representation of the Client terminates for any reason, and the Client then recovers
money in connection with the Claim, the Client will reimburse the Attorneys for all costs in
accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’
charging lien against any proceeds resulting from the Claim.

3.7. Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
may divide their fee with the referring lawyer. This will not change the amount of money
the Client receives from any settlement, award, or verdict reached on the Claim. The
Client hereby agrees to any appropriate fee sharing.

Review and Receipt of Engagement Agreement

4.1. Review_of Agreement: | have carefully read and | understand this Engagement
Agreement and Power of Attorney, | have had a full and complete opportunity to ask the

Engagement Agreement Page 3 of 4
ROBERTS_000022
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 54 of 101

Attorneys, or any other lawyer of my choice, any questions about this Agreement, and |
am proceeding in retaining the Attorneys fully aware of all obligations.

4.2. Receipt of Duplicate Copy: | acknowledge receipt of a duplicate copy of this Agreement at

e "hy of si
ahd po ge ute, / FORA. eof) Ald. get ood i

JAMES RICHARD BURGESS '
(PRINT)

 

 

TELEPHONE NuMBER: 703 - 5° 7- &S7/ paten. OF-/6- Fol

 

 

Engagement Agreement Page 4 of 4
ROBERTS_000023
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 55 of 101

SHERIDAN & MURRAY, LLC
424 South Bethlehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
(215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800

STANDARD ENGAGEMENT AGREEMENT
and
POWER OF ATTORNEY

This is an attorney-client engagement agreement (the “Agreement”) by and between SHERIDAN
& MURRAY, LLC (the “Attorneys”) and KAY SHARON BURGESS (the “Client’).

1. Scope and Purpose of Engagement

1.1.

1.2.

1.3.

1.4.

2.1,

2.2.

Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a
settlement or to institute in the Client’s name any legal proceedings or actions that in the
Attorneys’ judgment are necessary in connection with damages for any and all claims
arising as a result of injuries sustained by her Husband, JAMES RICHARD BURGESS,
on December 14, 2012 (the “Claim”), against any person, firm, corporation, or entity who
may be responsible for the Claim.

Limited Scope of Representation: This Agreement applies to all proceedings relating to
the Claim up to and including verdict or decision at trial or arbitration. If, in the discretion
of the Attorneys, post-trial proceedings, including appeals, are warranted, they will not be
covered by this Agreement and a new fee agreement will be required by the Attorneys. It
is expressly agreed and understood that the Attorneys will NOT be obligated to file any
appeal from arbitration or trial relating to the Claim unless and until the Attorneys, at their
sole discretion, determine that such an appeal is appropriate. This Agreement does not
obligate the Attorneys to represent the Client in resolving any “Claims for
Reimbursement,” as that term is defined in Paragraph 2.7 below.

No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
Attorneys are pursuing damages for the Claim and they are not providing legal advice or
service with regard to anything else involving the estate. The Attorneys are not experts in
estate administration and the Client should seek competent estate counsel to assist with
the filings required by the county Surrogate, the preparation of estate tax returns, and the
many other estate administration tasks.

No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render
advice regarding the tax implications of any cash award, settlement, or judgment. It is
recommended that the Client retain either a tax attorney or a certified public accountant
following any monetary recovery.

Terms of Engagement

Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
any proceedings arising from it) with other people without the Attorneys’ knowledge and
consent.

Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
the Claim. This includes, but is not limited to, being available for legal proceedings and

Engagement Agreement Page 1 of 4
ROBERTS_000024
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 56 of 101

2.3.

2.4.

2.5,

2.6.

2.7.

2.8.

2.9.

2.10.

2.11.

consultations with the Attorneys, and keeping the Attorneys informed as to the Client’s
mailing address, phone number, and current medical status.

Warranty of Honesty: The Client warrants that the information supplied during the course
of this engagement is/will be true and accurate and has not been/will not be obtained
through fraud or illegal activities.

Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute
all documents connected with the Claim, including pleadings, contracts, commercial
papers, settlement agreements, compromises and releases, verifications, dismissals,
orders, settlement checks, and all other documents that the Client could properly execute
in connection with a lawsuit.

Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
numerous methods to resolve the Claim including settlement discussions, arbitration,
mediation, and trial.

Structured Settlement: As one possible settlement option, the Attorneys may explore the
possibility of a structured settlement through the use of deferred periodic payments. [f the
Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
to the Attorneys from the insurance company, either in one lump sum payment at
settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
future payments. However, in any event, the Attorneys’ fee will be calculated in the
percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
or present value of it in accordance with applicable law.

Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
“Claims for Reimbursement’) asserted against the Client by any creditor that is not a
party to the Claim.

Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
Because results in legal matters can never be guaranteed, neither this Agreement nor
any conversation between the Attorneys and the Client constitutes a representation,
warranty, or guarantee of results.

Termination of Engagement by Attorneys: The Attorneys may terminate work on the
Claim at any stage upon prior notice to the Client, even after suit is filed. The Attorneys
may terminate work after a trial or an arbitration hearing and are not obligated to pursue
this matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

Time Period Necessary for Resolving the Claim: Legal matters are procedurally
complicated and they normally take, at a minimum, several years to resolve.

File Retention: The Attorneys retain their files for five (5) years after the matter is
concluded and no notice will be given of its destruction. Naturally, other arrangements
with respect to the Client’s file can be made upon request.

Payment of Legal Fees and Costs

3.1.

Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
no charge for their time, costs, or services.

Engagement Agreement Page 2 of 4
ROBERTS 000025
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 57 of 101

3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total

3.3.

3.4,

3.5.

3.6.

3.7.

amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
source on account of the Ciaim on the following basis:

40% of the gross sum realized from any source.

All medical expenses shall be paid from the balance remaining after payment of the “Law

Firm’s” fees. | understand that my attorneys are not personally responsible to pay my

medical biils.

Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
percent (337%4%) of any reduction in the amount of the Claim(s) for Reimbursement. The
legal services provided for in this Paragraph 3.3 are additional to the legal services being
provided in connection with the Claim.

Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
long-distance telephone charges, mileage for attorneys and staff, investigation charges,
photographs, court costs, Lexis research charges, medical records costs, police reports,
deposition costs, expert fees, witness fees, stenographer costs, and video depositions
fees.

Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
representation of the Client terminates for any reason and the Client retains new counsel,
the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
file retaining lien until either the Client or new counsel fully reimburses them for all costs,
disbursements, and expenses. Either the Client or new counsel will pay all costs of
making a duplicate file to be transferred to new counsel.

Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
representation of the Client terminates for any reason, and the Client then recovers
money in connection with the Claim, the Client will reimburse the Attorneys for all costs in
accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’
charging lien against any proceeds resulting from the Claim.

Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
may divide their fee with the referring lawyer. This will not change the amount of money
the Client receives from any settlement, award, or verdict reached on the Claim. The
Client hereby agrees to any appropriate fee sharing.

Review and Receipt of Engagement Agreement

4.1.

Review _of Agreement: | have carefully read and | understand this Engagement
Agreement and Power of Attorney, | have had a full and complete opportunity to ask the

Engagement Agreement Page 3 of 4
ROBERTS_000026
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 58 of 101

Attorneys, or any other lawyer of my choice, any questions about this Agreement, and |
am proceeding in retaining the Attorneys fully aware of all obligations.

4.2. Receipt of Duplicate Copy: | acknowledge receipt of a duplicate copy of this Agreement at
the time of signing.

KAY SHARON BURGESS

(PRINT)

 

 

TELEPHONE NuMBER: 903 - 397~ FS9!  paten, OF-(@- Ot

 

Engagement Agreement Page 4 of 4
ROBERTS_000027
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 59 of 101

EXHIBIT G
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 60 of 101

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my personal injury claim. Roberts & Roberts has recommended that I be referred to
Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

(a)
(b)

(c)

(d)

This Consent to Refer is entered into on

this referral will not increase the total attorney fees owed by me;

Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

if a recovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

if Sheridan & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and _ related
responsibilities shall be considered terminated at that time as well.

OP-fb- Zald

 

and approved below by:

 

 

ee

Roberts & Roberts

 

ROBERTS _000028
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 61 of 101

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my loss of consortium claim. Roberts & Roberts has recommended that I be referred
to Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

(a) this referral will not increase the total attorney fees owed by me;

(b) Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

(c)  if'a recovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

(d) if Sheridan & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and related
responsibilities shall be considered terminated at that time as well.

This Consent to Refer is entered into on OF-(@ Lo! ul

and approved below by:

 

”” Roberts & Roberts

 

ROBERTS_000029
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 62 of 101

EXHIBIT H
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 63 of 101

From: Randell Roberts

Sent: Wednesday, February 7, 2018 8:40 PM

To: ‘Sheridan, Thomas W.' <tsheridan@sheridanandmurray.com>
Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement

Confirmed, and good juck Tom.

Randell C. Roberts

Attorney at Law

Roberts & Roberts
www.robertslawfirm.com

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization
randy@robertslawfirm.com
www.cobertslawfirm.com

From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Wednesday, February 7, 2018 6:27 PM

To: Randell Roberts <randy@robertslawfirm.com>

Cc: tsheridan@sheridanandmurray.com

Subject: FW: 1497-001 Burgess, James R.: Referral Fee Agreement

Randy,

Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.

fam writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's December 14, 2012 accident that rendered him a
quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from
Defendant Clark Electric regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against Defendant Clark Electric only, which has policy limits in this matter of $2
million.

ROBERTS _000030
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 64 of 101

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot Oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case would be
$320,000 calculated as follows:

If my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000). To the extent
any settlement with Clark Electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark Electric's insurance coverage.

Please confirm that this email accurately reflects our full and final agreement and supersedes any prior
agreement (including my letter to you dated September 11, 2014).

Sincerely,

Tom

 

| NUN

Thomas W. Sheridan Sheridan & Murray, LLC
Trial Attorney

  

Mailing Address: 424 South Bethlehem Pike, Third Floor
Fort Washington, PA 19034

Philadelphia Office: 1845 Walnut Street, 21st Floor
Philadelphia, PA 19103

 

tsheridan@sheridanandmurray.com tel: (215) 977-9500
hitp://www.sheridanandmurray.com fax: (215) 977-9800

 

 

 

From: Murray, Neil T.

Sent: Wednesday, February 07, 2018 7:09 PM

To: Sheridan, Thomas W.

Cc: Sheridan, Thomas W.

Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement

Looks good — see highlighted changes.

ROBERTS_000031
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 65 of 101

Randy,

Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.

| am writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's (insert date of accident) accident that rendered hima
quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from
Defendant Clark Electric regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against Defendant Clark Electric only, which has policy limits in this matter of $2
million.

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot Oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case is
$320,000 calculated as follows:

If my firm is able to settle Mr. and Mrs. Burgess’ claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000). To the extent
any settlement with Clark Electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark Electric's insurance coverage.

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.
Sincerely,

Tom

 

Neil T. Murray, Esquire
Sheridan & Murray, LLC
424 S. Bethlehem Pike
Third Floor

Fort Washington, PA 19034
(215) 977-9500 phone
(215) 977-9800 fax

nmurray@sheridanandmurray.com

ROBERTS_000032
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 66 of 101

From: Sheridan, Thomas W.

Sent: Wednesday, February 07, 2018 7:03 PM

To: Murray, Neil T.

Cc: Thomas W. Sheridan Esquire (tsheridan@sheridanandmurray.com)
Subject: 1497-001 Burgess, James R.: Referral Fee Agreement

Neil,

please review the email below and give me any comments or edits that you have. | want to nail this
down ASAP. | have gone to substantial lengths in this email to document my agreement with Randy.
Please let me know if you think it is too much or too little or there's a more effective way to say what |
wrote.

Thanks, Tom

Randy,

Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.

lam writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Clark
electric regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against defendant Clark Electric only, which has policy limits in this matter of $2
million.

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case is
$320,000 calculated as follows:

if my firm is able to settle Mr. and Mrs. Burgess’ claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000}, our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000}. To the extent
any settlement with Clark electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark electric's insurance coverage.

ROBERTS_000033
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 67 of 101

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.

Sincerely,

Tom

 

  

Ray

Thomas W. Sheridan
Trial Attorney

tsheridan@sheridanandmurray.com
http://www. sheridanandmurray.com

 

Sheridan & Murray, LLC

Mailing Address: 424 South Bethlehem Pike, Third Floor
Fort Washington, PA 19034

Philadelphia Office: 1845 Walnut Street, 2ist Floor

 

Philadelphia, PA 19103

tel: (215) 977-9500
fax: (215) 977-9800

 

 

ROBERTS_000034
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 68 of 101

EXHIBIT |
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 69 of 101

ATTORNEYS

PRACTICE AREAS

afd O Le Mb RR Eel sd

eee any ent

healer mee hs

 

 

44 Million Settlement for
aralyzed Oilfield Employee

AS44 million dollar settlement was successfully negotiated with five (5) companies oir behalf Of our cients; faries

and Kay Sharon Burgess:

BY THOMAS SHERIDAN IN VERDICTS & SETTLEMENTS.

< SAFETY AT GOLF COURSES

Share this post?

 

About author

Thomas Sheridan (Thomas Sheridan}

 

More posts

January 22,2019 fi 0 ©

COE)

enter keywords p

Recent Posts

> $44 Million Settlement for
Paralyzed Oilfietd Employee

> Safety at Golf Courses

> Dangerous and Defective Goods

> 7 Myths about Workers’
Compensation

> What to do if you've been in a car
accident

Recent Comments

Categories

> Articles

> General

> News

> Resource Center

> Verdicts & Settlernents

et PBS Ey
BCC

 

ROBERTS_000035
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 70 of 101

EXHIBIT J
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 71 of 101

From: Thomas W. Sheridan <tsheridan@sheridanandmurray.com>
Sent: Wednesday, November 14, 2018 1:19 PM

To: Randell Roberts <randy@robertslawfirm.com>

Subject: Re: Burgess

Not yet
Working on it and comp carrier needs all costs. .

Get Outlook for iOS

 

From: Randell Roberts <randy@robertslawfirm.com>
Sent: Wednesday, November 14, 2018 2:15 PM

To: Thomas Sheridan

Cc: Rhonda McLouth; Molly Brady; Blane Carrifee
Subject: RE: Burgess

OK; | will have Rhonda send it to you....Have you settled?

Randell (Randy) C. Roberts

Attorney at Law

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization

From: Thomas Sheridan <tomsheridan@comcast.net>
Sent: Wednesday, November 14, 2018 1:12 PM

To: Randell Roberts <randy@robertslawfirm.com>
Subject: Burgess

Randy

Can you please email me your costs in the Burgess case so | can protect them.
Thanks .

Tom

CONFIDENTIALITY NOTICE: The contents of this email, including any attachments, are intended solely for
the recipient(s), are confidential, and may be privileged. If you are not an intended recipient of this
email, any disclosure, reproduction, distribution, or other use of this email or any attachments is strictly
prohibited. if you received this email in error, please contact the sender immediately and delete it and
any accompanying attachments from all computers and devices.

ROBERTS_000036
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 72 of 101

EXHIBIT K
Companice Settle WihS ayaa sare Ve poL kins hts ses Bnediges7e3/19 Page 73 of 108° | of6

== Menu he Lequl Iutellig CMC EY {chelegalintelligencer)

 

POWERED BY LAW.COM (/ (https://store.law,com/Registration/Lo
Q Search promoCode=PA&source=https?
(/thelegalintelligencer/search/) 2Fwww.law.com%2Fthelegalintell

2F2018%2F11%2F27%2Fcompan|
with-paralyzed-oilfield-worker-for-4

s
PROMOCODE=PA&SOURCE=HTTPS:/,

Publications ~ (/publications/) Law Topics ~ (/topics/) Surveys & Rankings »° (/rankings/) Cases & Verdicts » People & Community

“cyperSecure

2 LENOOR eee iy memes
BU a re geen CMe tik tia ty CELE) Didi eal oo aan

 

News (/thelegalintelligencer/news/

Companies Settle With Paralyzed Oilfield
Worker for $44M

An oilfield worker who was rendered quadriplegic after a light fixture improperly attached to an oil derrick fell more
100 feet onto his head has settled his claims against five companies for a total of $44 million.

 

By Max Mitchell (/author/profil x-Mitchell/) | November 27, 2018 at 04:42 PM

 

Trending Stories

4 Eorget Prom. This 16-Year-O}
Is Headed to Law School
(https://www.law.com/texasl
prom-this-16-year-old-is-
headed-to-law-school/)

TEXAS LAWYER (/TEXASLAWYER/)
2 Profits Per Partner Hit $5

Million at Paul Weiss.
Redefining Richest Tier
{https://www.law.com/ameri
paul-weiss-redefining-riches!
tier/)

ERICAN LAWYER
JAMERICANLAWYER/

 

 

3 Willkie's Caplan Looks to Big
Law to Represent Him in
College Admissions Case
(Photo; TebNad - Fotolia) (https://www.law.com/ameri
loughlin-and-felicity-huffmar
hire-big-law-defenders-in-

An oilfield worker who was rendered quadriplegic after a light fixture improperly college-fraud-case-405-
ge- -case-

attached to an oil derrick fell more than 100 feet onto his head has settled his claims 33610/)
against five companies for a total of $44 million. THE AMERICAN LAWYER
JAMERICANLAWYER/

The multimillion-dollar award is meant to compensate the injured plaintiff, James

oe . J 4 Lori Loughlin and Felicity
Burgess, and his wife, Kay Sharon Burgess, who live in rural Texas. The case, which Huffman Hire Big Law

was filed in the Philadelphia Court of Common Pleas, came to a settlement after two Befendsts in College Fraud

days of mediation before retired federal magistrate judge Diane Welsh. (https://www.law.com/natior
loughlin-and-felicity-huffmar
hire-big-law-defenders-in-
college-fraud-case/)

 

ROBERTS_000037

https://www.law.com/thelegalintelligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44..._ 3/20/2019
“Mrs. Burgess's loss of consortium claim was probably the most significant
consortium claim anyone in the case had ever encountered,” Sheridan & Murray
attorney Thomas Sheridan, who represented the Burgesses, said. “Her husband is in
a hospital over 90 miles away from her house. She drove to the hospital every day
for the last six years to see her husband.”

According to court papers, James Burgess was working on a drill rig owned and
operated by Patterson Drilling Services in December 2012. A four-foot LED light
designed by Dialight fell 103 feet onto Burgess’ head, causing a neck fracture that
compressed his spinal cord and rendered him permanently quadriplegic.

The Burgesses sued Dialight, which designed and marketed the light; National
Oilwell Varco, which designed and manufactured the rig's component parts; Clark
Electrical Contractors, the company that installed the light; Cabot Petroleum North
Sea Ltd., which owned the mineral rights of the oil} and Patterson.

According to Burgess’ pretrial memo, Dialight did not manufacture the light for use
on drill rigs, but the company still marketed the lights to the oil and gas industry for
use on rigs. Specifically, the memo said the fixtures lacked anchors that would allow
it to be properly attached to safety cables.

Burgess also contended that Clark Electrical Contractors knew the lights were not
designed for use on oil drills, but installed them anyway, without the proper safety
cables. Burgess’ memo further contended that National Oilwell Varco, which made
the rig, should have included warning signs or instructions saying that all light
fixtures needed to be secured to the drill rig with safety cables for secondary
retention.

Patterson, Burgess argued in his memo, also failed to perform safety inspections
that would have found that the lights were not properly affixed to the rig. He
further alleged that two inspection reports falsified information by certifying that
safety cables had been installed, even though they had not been.

Burgess’ memo also noted that about 90 minutes before the accident, the electrician
who installed the lights noticed one had been knocked loose and was hanging from
its power cable. A worker from Cabot stopped work on the rig and the light was
removed, the memo said. Burgess contended that, since the loose light had not been
attached with a safety cable, Cabot should have done a full inspection of the lights.

The Burgesses raised strict liability and negligence claims against the defendants.
According to court papers, all defendants contested liability.

Clark contended that the other defendants were comparatively at fault, and that the
company owed no duty of care to Burgess. National Oilwell Varco contended it had
no knowledge about the allegedly defective light, and that improperly attaching the
light was the superseding cause of the accident.

Dialight, according to court papers, denied that the product was defective, and
contended there was comparative negligence on behalf of the other parties. Cabot
denied that it owned, or controlled the drilling site, and argued that Burgess’ suit was
barred under the statutory employer doctrine. Patterson also raised the statutory
employer defense, and contended that Burgess had assumed the risk.

https://www.law.com/thelegalintelligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44...

Companies SU BINS A GCLE FIDE DOCH hts ee" Hediesse3/19 Page 74 of 10f%2 of6

NATIONAL LAW JOURNAL
/NATIONALLAWIOU

‘| Don’t Want My Client to Be
Blindsided’: Executives and

Their Lawyers Brace for Rep.
Katie Porter's Questions
(https://www.law.com/natior
want-my-client-to-be-
blindsided-executives-and-
their-lawyers-brace-for-rep-
katie-porters-questions/)

NATIONAL LAW JOURNAL
(/NATIONALLAWIOURNAL/)

berSecure

Sa rs te)
CL VCC PEE ee RTE mele

_ The Premier

Cybersecurity Forum for
Suc nr

. a

AT RI

Sees

Ramco ingen

Advancing and inspiring Today

cy Breer at)
REESE Spt lye Te

 

ROBERTS_000038

3/20/2019
Companier S588 JPG AECL FIDE BCE hts ee U eB 783/19 Page 75 of LodPase 3 of 6

Sheridan, who handled the case with Neil Murray and Frank Mangiaracina, said that,
with multiple theories of liability and considerations stemming from the Fair Share
Act, the case was extremely complex.

With the defendants pushing to have the case handled in Susquehanna County,
venue was also hotly disputed, Sheridan said, adding that discovery was also so
contested the court appointed former Philadelphia Judge Mark Bernstein as a special
master to handle discovery disputes.

“The saddest aspect of the case is that this industrial accident was entirely
preventable,” Sheridan said.

James Doherty of Scanlon, Howley & Doherty, who represented Clark, did not return
a call for comment. Dialight was represented by White and Williams attorney Robert
Devine, who also did not return a call for comment. Jackson Kelly attorney Michael
Leahey represented Cabot. He referred comment to the company’s in-house
attorney, Cole DeLancey, who also did not return a call for comment.

When reached for comment, Andrew Weinstock of Duplass Zwain Bourgeois Pfister
Weinstock & Bogart, who represented National Oilwell Varco, said, “NOV did not sell,
design, manufacture or install the allegedly defective product. NOV reached the
settlement to avoid continuing litigation expenses.”

£ SHARE ON FACEBOOK W SHARE ON TWITTER

Max Mitchell

Max Mitchell is a reporter with The Legal
Intelligencer, focusing on litigation in
Pennsylvania with a specific emphasis on
Philadelphia courts. Follow him on Twitter
@MwMitchellTLI.

 
  

( /author/profile/Max-Mitchell/)

 

More from this author — (/author/profile/Max-Mitchell/)

 

Dig Deeper
Civil Procedure (/topics/civil-procedure/) Land Use and ing (/topics/land-use-and-planning/
Manufacturing (/topics/manufacturing/) Mining and Resources (/topics/mining-and-resources/

Law Firms Mentioned

Jackson, Kelly, Holt & OFarrell
(/search/?q=Jackson%2C+Kelly%

ROBERTS_000039

https://www.law.com/thelegalintelligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44... 3/20/2019
Companies S36 Buber GSE FID Declare se" A netigss73/19 Page 76 of 10Pase 4 of 6

2C+Holt+%26amp%3Bto%
27Farrell&Submit=Search&source:

White and Williams (/search/?
g=Whitet+and+Williams&Submit=S:

 

LEAN ADVISER LEGAL (/LEAN-
ADVISER/STATIC/LEAN-ADVISER/?
CMP=LARMLDC)

Think Lean Daily
Message

“If you want to be a lean
lawyer, and practice law the
way Clients want, try
bringing these three traits
in to the office every day.
They wil... *

Learn More (/lean-
_ adviser/static/lean-adviser/?
cmp=LARMLDC)

 

Pennsylvania Legal Insights & Intelligence

Get the ‘what’ behind the ‘why’ on the
latest court and legislative decisions.

Cue ect asad

UA Aan em ASO)

     

 

 

Recommended Stories Featured Firms

Special Section: Products Liability,
Mass Torts & Class Action

https://www.law.com/thelegalintelligen NT
* ° ege 713-495-
section-products-liability-mass-torts- sae taceylawh
class-action/) . 3 lligen (https / Aan. traceylaw firm.com/hous

Presented by BigV:

Tracey & Fox

440 LOUISIANA STREET SUITE 1901
HOUSTON, TX 77002

THE LEGAL INTELLIGENCER | JANUARY 28, 2019

 

In The Legal's Products Liability, Mass Torts & Class Action, read
about economic loss after Dittman, 5-year-old Tincher and what
to do when automobile safety features just don't work.

 
    

CORPORATE COUNSEL (HTTPS://WWW.LAW.COM/CORPCOUNSEL/)

Instagram, Social Media Platforms
Face New Regulatory Challenges With

Fintech Expansions
https://www.law.com/thelegalintellig
social-media-platforms-face-new-

regulatory-challenges-with-fintech- neweregulatory-challenges-

 
  

 
 
 

 

° with-fintech-expansions/)
expansions/)}
CAROLINE SPIEZIO
J AWWW_LAW. RP. NSEL/A' / FILE/CAROLINE-

SPIEZIO/ | MARCH 20, 2019

As more social media platforms implement fintech, in-house
counsel's regulatory challenges grow. Lawyers said it's best to
start a compliance plan early.

ROBERTS_000040

https://www.law.com/thelegalintelligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44..._ 3/20/2019
Companies Sate Sih earee RB Fey KcLiacliMe hts ze-Hnebigs783/19 Page 77 of 10fage 5 of6

Dilworth Grows Zoning, Land Use
Practice With Ballard Partner

htt

s://www.law.com/thele

alintelli¢

grows-zoning-land-use-practice-with-

ballard-partner/)

LIZZY MCLELLA
FEBRUARY 06, 2019

THOR/PR

LE/LIZZY-MCLELLAN/) |

h

grows-zoning-land-use-
ractice-with-ballard-

partner)

Dilworth Paxson continues to add to its land use and zoning
practice, bringing on longtime Ballard Spahr lawyer Neil Sklaroff.

More from ALM

  
  

ttps://www.law.com/thelegalintelligencer/2019/02/06/dilworth-

 

CLE Center | Legal Compass i Events Webcasts - Lawjobs Professional Announcements

Premium Subscription

With this subscription you will receive unlimited
access to high quality, online, on-demand
premium content from well-respected faculty in
the legal industry. This is perfect for attorneys
licensed in multipie jurisdictions or for attorneys
that have fulfilled their CLE requirement but need
to access resourceful information for their

Team Accounts

Our Team Account subscription service is for legal
teams of four or more attorneys. Each attorney is
granted unlimited access to high quality, on-
demand premium content from well-respected
faculty in the legal industry along with
administrative access to easily manage CLE for the
entire team.

Bundle Subscriptions

Gain access to some of the most knowledgeable
and experienced attorneys with our 2 bundle
options! Our Compliance bundles are curated bs
CLE Counselors and include current legal topics
and challenges within the industry. Our second
option allows you to build your bundie and
strategically select the content that pertains to

practice areas. your needs. Both options are priced the same.
View Now
View Now (http://clecenter.com/CleForFirm/Default.aspx)

View Now (http://clecenter.com/Default.aspx) |
(http://clecenter.com/Program/Premium.aspx)

CLE Center — (http://clecenter.com)

ALM Legal Publication Newsletters

Sign Up Today and Never Miss Another Story.

As part of your digital membership, you can sign up for an unlimited number of a wide range of
complimentary newsletters. Visit your My Account (https://store.law.com/registration/login.aspx?

Subscribe Now

{https://store law.com/registration/|

 

promoCode=PA) page to make your selections. Get the timely legal news and critical analysis you cannot ; , promoCode=PA) . =PA /
afford to miss. Tailored just for you. In your inbox. Every day. Privacy Policy (httos://www.alm.com/priy
policy-new/)

The Legal Iutelligencer.rrelezalintetigencern

Publications (/publications/) / Law Topics (/topics/) / & Rankings (/thelegalintelli r/,./ranki es & Verdi /thelegalintelli
/ People & Community (/thelegalintelligencer//) / Public Notices & Classifi /thelegalintelli /) / Legal Newswire (/legalnew

/ Lean Adviser (/lean-adviser/static/lean-adviser/?cmp=LANBLDC) / All Sections (/thelegalintelligencer/sitemap/)

About The Legal Intelligencer (/thelegalintelligencer/static/about-us/’

 

/ Place a Classified (/thelegalintelligencer/static/place-a-classified/) / Contact Us (/thelegalintelligencer/static/co!
/ Site Map (/thelegalintelligencer/sitemap/) / Advertise With Us (/static/advertise-with-us/) / Customer Care (https://www.alm.com/contact-us/)}

/ Terms of Service (https://www.alm.com/terms-of-use/) / FAQ (https://store law.com/Registration/ t.as.

/ Privacy Polic

 

 

 

 

?promoCode=ic#/Hel

ttps://www.alm.com/privacy-policy-new

ROBERTS_000041

https:/Awww.law.com/thelegalinteiligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44... 3/20/2019
Companiee Ss BT CLS FID VE DBE nT ye net eB 83/19 Page 78 of 10P88° 6 of 6

 

LA
FOLLOW US https:// .facebook.com/LawdotcomALMs (https://twitter.com/lawdotcom) (https://www.linkedin.com/company/aw-com/)
(http://feeds. feedblitz.com/law/legal-news/
Publications Law Topics Rankings More Law.com
The American Lawyer Litigation (/topics/litigation/ Am Law 100 Events (/events/) About Us (/static/about:
/americanlawyer/) Deals and Transactions (/topics/deals- (/americanlawyer/rankings/the-2018- Legal Compass Contact Us (/static/contac
Corporate Counsel (/corpcounsel/) and-transactions/) am-law-100-1/ {https://www.alm.com/intelligence/solutions- Site Ma iternap/
National Law Journal Law Firm Management (/topics/law- Am Law 200 we-provide/business-of law- ica Wi ‘
. : 5 dvertise With Us (/static/ac
(/nationallawjournal/) firm-management/) {/americanjawyer/rankings/the-2018- solutions/legal-compass/) .
am-law-200--the-american-lawyer/) with-us/
. I = — ~ - j i i ial-
New York Law Journal Legal Practice Management Editorial Calendar (/editorial-calendar/) Customer Support
=€gal rractice Management &ustomer support
/newyorklawjournal/) {/topics/egai-practice-management/} Global 100 Briefings (/static/briefings/ :
. . https://www.alm.com/cont
aos . | . /americanlawyer/rankings/global- vo
New Jersey (aw Journal (/nijlawjournal/) Cybersecurity (/topics/cybersecurity/) 700/ Legal Dictionary Terms of Service
The Recorder (/therecorder/) intellectual Property ational Law lournal 50 https.//dictionary.law.com/ (https://www.aim.com/term:
/topics/intellectual-property/) ionatlawi / ines/the-nli Lawjobs.com (http://lawjobs.com/ FAQ
More Publications > (/publications/) {(nationallawiournal/rankings/the-nlj- : .
. . 500/ Law Firms (/law-firms/) (/sites/almstaff/2017/10/20/fr
More law Topics > (/topics/)
Pro Bono Scorecard Law Schools (/topics/legal-education/) asked-questions/}
/americanlawyer/rankings/pro-bono/ Privacy Policy
I . ‘ alm. t
e AcList (https://www. aim.com/ad vay

/americanlawyer/rankings/a-list/

More Rankings > (/rankings/

Copyright © 2019 ALM Media Properties, LLC. All Rights Reserved.

ROBERTS_000042

https://www.law.com/thelegalintelligencer/20 18/1 1/27/companies-settle-with-paralyzed-oilfield-worker-for-44..._ 3/20/2019
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 79 of 101

EXHIBIT L
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19

ROBERTS & ROBERTS

RANDELL C. ROBERTS

“Board Certified - Personal lajury ‘Prial Law

American Board of Trial Advocates
MICHAEL ACE
*Board Certified » Personal Injury & Civil tial Law

American Board of Trial Advocates
DON R. REEVES
JUSTIN C. ROBERTS

*Toxas Board of Legal Specialization

 

Page 80 of 101

BRUCE L. ROBERTS

*Board Certified - Personal Injury ‘Trial Law
KAREN R. ROBERTS
*Board Certified - Persanal Injury Trial Law
American Board of Trial Advocates
FRANK WEEDON

*Board Certified - Workers’ Compensation Law

NICANOR PESINA, JR.

Tel: (903) 597-6655

118 W. Fourth Street A Professional Corporation Fax: (903) 597-1600
Tyler, Texas 75701-4000 ATTORNEYS AT LAW www.roberislawlirn.com
January 4, 2019
VIA EMAIL
AND
FEDERAL EXPRESS

Mr. Thomas W. Sheridan
Sheridan & Murray, LLC

424 Bethlehem Pike, Third Floor
Fort Washington, PA 19034

Re: James and Kay Burgess

Dear Tom:

Let me begin this letter by commending you for what appears to be an excellent
settlement for James and Kay Burgess. It was approximately six years ago when they
retained my law firm’s services and I began working on their case. My decision to refer their
personal injury claims to you four years ago for further prosecution in Pennsylvania was
obviously a wise one.

As I stated in our telephone conference on December 19, 2018, I am concerned that
my law firm is not being fairly compensated in your contemplated division of the attorney
fees earned in this case. Specifically, I have concerns about the circumstances prompting
your telephone call on February 7, 2018. As you know, this was the telephone conference in
which you gave me a status report on James and Kay Burgess’s case. It was during this call
that you requested that my law firm forego most of its attorney fees to help James and Kay
continue to have an economically viable lawsuit for you to pursue.

Since our telephone conference on December 19, 2018, I have reviewed the attached
email thread exchanged between you and your partner on February 7, 2018. This email
thread raises further concerns about the circumstances prompting your telephone call to me
on February 7, 2018.

ROBERTS_000043
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 81 of 101

Mr. Thomas W. Sheridan
Page 2
January 4, 2019

At this point, I have two questions:

1. What did you know when you called on February 7, 2018, and requested that
my firm forego most of its attorney fees so that you would still have an economically viable
lawsuit to pursue for James and Kay Burgess? More specifically, did you fully and fairly
disclose all important information about their case to me before requesting that I change our
original agreement that my firm would be paid 40% of the gross attorney fees?

2. If we were dealing at arm’s length in changing or superseding our original
agreement for the division of attorney fees, what financial consideration did my firm receive
for the change? My law firm and I continue to this day to share joint responsibility with your
law firm for the representation of James and Kay Burgess.

Until my concerns are resolved, I respectfully request that you:

1, Please provide me with the information documenting that on February 7, 2018,
it was actually necessary to change our division of the attorney fees in order for it to be
economically viable for your firm to continue to pursue James and Kay Burgess’s case. It is
difficult for me to understand how the settlement value of this case could have increased to
approximately $44,000,000.00 between last February and last fall when it settled.

2. Please provide me with the complete terms of the settlement. This should
include the identity and contact information for every defendant or insurance company
contributing to the settlement, the amount each is contributing, and the resolution of the
workers’ compensation lien and benefits.

3, Please provide me with your proposed disbursement of the entire settlement,
including attorney fees, legal expenses, liens, and James and Kay Burgess’s respective net
recoveries.

4. Please preserve all records, documents, tangible things, and electronically
stored information relating to James and Kay Burgess’s case. These items would include all
emails, texts, correspondence, memos, and messages exchanged between you and anyone
about this case, including communications with your partners, experts, litigation strategists,
defense attorneys, and insurance adjusters.

5. Please comply with Rule 1.15 of your Rules of Professional Conduct by
placing 40% of the gross attorney fees in escrow until the appropriate division of the attorney
fees between our law firms is resolved to our mutual satisfaction. Another copy of James
and Kay Burgess’s contracts with my law firm as well as their written consent for me to refer
their personal injury claims to your law firm (with my law firm remaining jointly responsible
for them and receiving 40% of the gross attorney fees) are attached to document my firm’s
interest in the settlement funds.

ROBERTS_000044
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 82 of 101

Mr. Thomas W. Sheridan
Page 3
January 4, 2019

Tom, I regret that I have to ask these questions and make these requests. I have
always thought of you as a good person as well as a good attorney. I believe, however, that
you would have the same concerns if you were in my situation. My law firm has performed
more than the customary amount of work necessary to earn its 40% of the attorney fees in
this settlement.

I also believe that you recognize that I have always placed James and Kay Burgess’s
interests first. IJ even offered to refund a portion of my firm’s attorney fees to them, if the
workers’ compensation lien consumed their recovery and kept them from having an
economically worthwhile case. I therefore do not want my requests to in any way delay
James and Kay Burgess receiving their portion of the settlement. If any aspect of my
requests could delay or adversely affect their settlement, please let me know immediately.

It is my sincere desire to resolve my concerns in a prompt, professional, and amicable
manner. If we cannot resolve my concerns between ourselves, it is my understanding that
your Rules of Professional Conduct admonish you to conscientiously consider submitting
this matter to the arbitration or mediation procedures established by our bar associations and
I am amenable to that process.

To begin resolving my concerns, please confirm for me in writing by January 12,
2019 that: (1) you will comply with Rule 1.15 by placing 40% of the gross attorney fees in
escrow until the appropriate division of the attorney fees between our firms is resolved to our
mutual satisfaction, and (2) you will preserve all records, documents, tangible things, and
electronically stored information relating to James and Kay Burgess’s case. Please also
provide me with the other information that I have requested by January 19, 2019. IfI do not
receive satisfactory responses, my firm will need to consider taking further steps to protect
its interests.

   

a oberts
Eéethe Firm
RCR/mb

Enclosures

ROBERTS _000045
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 83 of 101

 

Subject: 1497-001 Burgess, James R.: Referral Fee Agreement

From: Randell Roberts .

Sent: Wednesday, February 7, 2018 8:40 PM

To: ‘Sheridan, Thomas W.' <tsheridan@sheridanandmurray.com>
Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement

Confirmed, and good luck Tom.

Randell C. Roberts

Attorney at Law

Roberts & Roberts
www.robertslawfirm.com

118 W. Fourth St. Tyler, TX 75701

Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization
randy(@robertslawfirm.com
www.robertslawfirm.com |

From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Wednesday, February 7, 2018 6:27 PM

To: Randell Roberts <randy@robertslawfirm.com>

Cc: tsheridan@sheridanandmurray.com

Subject: FW: 1497-001 Burgess, James R.: Referral Fee Agreement

Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
lam writing to confirm our discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and all
claims arising from Mr. Burgess's December 14, 2012 accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Defendant Clark
Electric regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against Defendant Clark Electric only, which has policy limits in this matter of $2 million.

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (including but not limited to Dialight, any of the
Nationa! Oilwell Varco entities, Cabot Oil or any of the Patterson entities). Any referral fee paid to you from this matter

will be expressly limited to 40% of any recovery from Defendant Clark Electric’s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case would be $320,000
calculated as follows:

ROBERTS_000046
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 84 of 101

If my firm is able to settle Mr. and Mrs. Burgess’ claims against Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark Electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark Electric's
insurance coverage.

Please confirm that this email accurately reflects our full and final agreement and supersedes any prior agreement
(including my letter to you dated September 11, 2014).

Sincerely,
Tom

 

Sheridan
7 | “ M U ay Le

Trial Attorney Mailing Address: 424 South Bethlehem Pike, Third Floor
Fort Washington, PA 19034 |.

  

Philadelphia Office: 1845 Walnut Street, 21st Floor
Philadelphia, PA 19103

tsheridan@sheridanandmurray.com tel: (215) 977-9500
http://www. sheridanandmurray.com fax: (215) 977-9800

 

 

 

 

 

From: Murray, Neil T.

Sent: Wednesday, February 07, 2018 7:09 PM

To: Sheridan, Thomas W.

Cc: Sheridan, Thomas W.

Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement

Looks good — see highlighted changes.

Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
| am writing to confirm our discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and ail
claims arising from Mr. Burgess's (insert date of accident) accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Defendant Clark
Electric regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against Defendant Clark Electric only, which has policy limits in this matter of $2 million.

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (including but not limited to Dialight, any of the
National Oilwell Varco entities, Cabot Oil or any of the Patterson entities}. Any referral fee paid to you from this matter

will be expressly limited to 40% of any recovery from Defendant Clark Electric’s $2 million insurance policy.

2 ROBERTS_000047
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 85 of 101

We have agreed that the maximum referral fee payable from my firm to your firm in this case is $320,000 calculated as
follows:

if my firm is able to settle Mr. and Mrs. Burgess’ claims against Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark Electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark Electric's
insurance coverage.

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.

Sincerely,
Tom

 

Neil T. Murray, Esquire

Sheridan & Murray, LLC

424 S. Bethlehem Pike

Third Floor

Fort Washington, PA 19034

(215) 977-9500 phone

(215) 977-9800 fax
nmurray@sheridanandmurray.com

From: Sheridan, Thomas W.
Sent: Wednesday, February 07, 2018 7:03 PM
To: Murray, Neil T.

Cc: Thomas W. Sheridan Esquire (tsheridan@sheridanandmurray.com)
Subject: 1497-001 Burgess, James R.: Referral Fee Agreement

Neil,

please review the email below and give me any comments or edits that you have. | want to nail this down ASAP. | have
gone to substantial lengths in this email to document my agreement with Randy. Please let me know if you think it is too
much or too little or there's a more effective way to say what | wrote.

Thanks, Tom

Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
| am writing to confirm cur discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and all
claims arising from Mr. Burgess's accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Clark electric
regarding the potential settlement of this matter.

In light of this, my firm and | have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against defendant Clark Electric only, which has policy limits in this matter of $2 million.

ROBERTS _000048
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 86 of 101

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (including but not limited to Dialight, any of the
National Oilwell Varco entities, Cabot oil or any of the Patterson entities). Any referral fee paid to you from this matter
will be expressly limited to 40% of any recovery from Defendant Clark Electric’s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case is $320,000 calculated as
follows:

if my firm is able to settle Mr. and Mrs. Burgess’ claims against Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark electric's
insurance coverage.

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.

Sincerely,
Tom

 

Thomas W. Sheridan Sheridan & Murray, LLC
Trial Attorney Mailing Address: 424 South Bethlehem Pike, Third Floor

Fort Washington, PA 19034

Philadeiphia Office: 1845 Walnut Street, 2ist Floor
Philadeiphia, PA 19103

tsheridan@sheridanandmurray.com tel; (215) 977-9500
http://www. sheridanandmurray.com fax: (215) 977-9800

 

 

 

ROBERTS_000049
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 87 of 101

CONTRACT FOR LEGAL SERVICES

 

Tames ‘Richarof Burgess
Thereby employ ROBERTS & ROBERTS Che | law fico to represent Ae i in a claim for damages

 

arising out of an occurrence on or about fig / f~2@ as provided in this contract.
L. Attorney's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total

recovery on this'claim (or its present value), before any offset, to pay for the law firm's time devoted
to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will not
be obligated to pay the law firm for its time devoted to prosecuting this claim.

Legal Expenses: I authorize the law firm-to incur all reasonable expenses necessary for the
prosecution of this claim and to pay these expenses out of my portion‘of the recovery on this claim,
after payment of the attorney’s fee. It is understood that these expenses include the cost of court
filing fees, subpoenas, depositions, computer research; demonstrative evidence, exhibits, records,
reports, transportation, lodging, and the service of other professionals including expert witnesses,
consultants, engineers, investigators, property adjusters, medical record reviewers, researchers, court
reporters, videographers, photographers, mediators, record retrieval and lien resolution ‘services as
well as. office expenses directly related to the prosecution of the claim including the cost of long
distance telephone calls, document reproduction and delivery. To the extent that other persons have
claims as a result of this occurrence, I also‘authorize the law firm to pay out of my portion of the
recovery my proportionate share of the common expenses. Moreover, I authorize the Jaw firm to
borrow the funds to pay all authorized legal expenses and advances as they are incurred and to treat
the interest on such loans as a legal expense. If there is no recovery, however, it is agi eed that I will

not be obligated to pay these expenses. -

Pro ents Adjusting Service: With respect to any property damage claim which is resolved without
filing a lawsuit, it is agreed that the law firm will only charge a property adjusting fee of $250.00
instead of a percentage of the total recovery on this claim, This property adjusting fee will be treated
as a legal expense and paid out of my portion of the recovery on the bodily injury claim. Jf a lawsuit
is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
property damage claim (instead of the property adjusting fee) and reimbursed for its legal expenses as

provided for in this contract.

Health Care Expenses: T understand that all related health care expenses, if any, will be paid out of
my portion of the recovery after payment of the legal expenses and attorney’s fee. In this regard, I
authorize the law firm to assure the health care providers that their related charges will be paid out of
my recovery and I authorize such payments to be made out of my recovery.

Subrogation: J understand that if I am obligated to reimburse out of the recovery on this claim any
health insurance plan, disability insurance plan, or government program (including Medicaid and
Medicare) for benefits paid as a result of this occurrence, it will be reimbursed out of my portion of
the recovery after payment of the legal expenses and the attorney's fee.

ROBERTS_000050

 
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 88 of 101

Association of Counsel and Division of Attorney Fees:

2, Obey “hh ey

(a) I was referred to the law firm by

(“the associating attorney”) to prosecute my claim. J understand that the law firm and the associating

attorney will be assuming joint responsibility for the prosecution of my claim, If a recbvery is made

on my behalf, the total attorney's fees will be divided between them, based on their assumption of

joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the

associating attorney. My signature at the bottom of this contract indicates my understanding and

consent to this association and division of the attorney fees. It is agreed, however, that this will not
increase the total attorney fees to be paid out of any recovery on this claim.

pe

 

(b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
claim. It is agreed, however, that the association of additional attorneys will not increase the total
attorney fees to be paid out of any recovery on this claim.

7. Multiple Representation: I request that the law firm represent all clients signing this or a similar

contract with the law firm as a result of this occurrence. 1 understand the possible problems involved in
the law firm representing multiple clients who may have differing interests (such as how any settlement
money should be allocated among the clients), I realize that the law firm must act impartially as to all of
us and that it cannot serve as an advocate for one of us against any of the others. I am willing to make
independent decisions without the law firm's advice to resolve issues that arise among us. This includes
deciding how money is to be allocated among us without any advice from the law firm. Knowing the
possible conflict of interest, I consent to this multiple representation and I request that the law firm
represent all of us.

. Special Power of Attorney: It is agreed that my claim will not be settled without my consent, I do,

however, authorize the law firm to endorse my name to all settlement as well as benefit checks and to
deposit them in a trust account to expedite disbursement of these funds in a timely manner. Moreover, I
authorize the law firm to endorse my name to all authorizations required for the release of information
related to my claim.

. Termination: It is agreed that this contract terminates upon the effectuation of a complete settlement of

 

this claim, the entry of a final judgment by a trial court denying any recovery on this claim, or by mutual
agteement. This contract may also be unilaterally terminated by me for good cause. Similarly, it may
also be unilaterally terminated by the law firm if it becomes uneconomical for the law firm to prosecute
this claim, if I fail to always provide the law firm with my current contact information, or for other good
cause.

10, Date: This contract for legal services is entered into on P/ ~ 3/- 20/3

ACCEPTED:
ROBERTS & ROBERTS

BY:

 

 

   

ra
‘

ROBERTS_000051
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 89 of 101

CONTRACT FOR LEGAL SERVICES

Thereby employ ROBERTS & ROBERTS (‘the law firm”) to represent me in a claim for damages

 

arising out of an occurrence on or about__ /2 ~/¥—-Z o¢ as provided in this contract.
LL Attorney's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total

recovery on this claim (or its present value), before any offset, to pay for the law firm's time devoted
to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will not
be obligated to pay the law firm for its time devoted to prosecuting this claim,

Legal_Expenses: I authorize the law firm to incur all reasonable expenses necessary for the
prosecution of this claim and to pay these expenses out of my portion of the recovery on this claim,
after payment of the attorney’s fee. It is understood that these expenses include the cost of court
filing fees, subpoenas, depositions, computer research, demonstrative evidence, exhibits, records,
reports, transportation, lodging, and the service of other professionals including expert witnesses,
consultants, engineers, investigators, property adjusters, medical record reviewers, researchers, court
reporters, videographers, photographers, mediators, record retrieval and lien resolution services as
well as office expenses directly related to the prosecution of the claim including the cost of long
distance telephone calls, document reproduction and delivery. To the extent that other persons have
claims as a result of this occurrence, I also authorize the law firm to pay out of my portion of the
recovery my proportionate share of the common expenses. Moreover, I authorize the law firm to
borrow the funds to pay all authorized legal expenses and advances as they are incurred and to treat
the interest on such loans as a Jegal expense. If there is no recovery, however, it is agreed that I will
not be obligated to pay these expenses.

Property Adjusting Service: With respect to any property damage claim which is resolved without
filing a lawsuit, it is agreed that the law firm will only charge a property adjusting fee of $250.00
instead of a percentage of the total recovery on this claim. This property adjusting fee will be treated
as a legal expense and paid out of my portion of the recovery on the bodily injury claim. If a Jawsuit
is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
property damage claim (instead of the property adjusting fee) and reimbursed for its legal expenses as
provided for in this contract.

Health Care Expenses: I understand that all related health care expenses, if any, will be paid out of
my portion of the recovery after payment of the legal expenses and attorney’s fee, In this regard, I

- authorize the law firm to assure the health care providers that their related charges will be paid out of
my recovery and I authorize such payments to be made out of my recovery. .

Subrogation: J understand that if I am obligated to reimburse out of the recovery on this claim any
health insurance plan, disability insurance plan, or government program (including Medicaid and
Medicare) for benefits paid as. a result of this occurrence, it will be reimbursed out of my portion of
the recovery after payment of the legal expenses and the attorney's fee.

ROBERTS_000052

 
te
“pe,
wane *

7.

cause,

10.

Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 90 of 101

Association of Counsel and Division of Attorney Fees:

(a) I was referred to the law firm by
(“the associating attorney”) to prosecute my claim. I understand that the law firm and the associating
attorney will be assuming joint responsibility for the prosecution of my claim. If a recovery is made
on my behalf, the total attorney’s fees will be divided between them, based on their assumption of
joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the
associating attorney. My. signature at the bottom of this contract indicates my understanding and
consent to this association and division of the attorney fees. It is agreed, however; that this will not
increase the total attorney fees to be paid out of any recovery on this claim.

 

(b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
claim. It is agreed, however, that the association of additional attorneys will not increase the total
attorney fees to be paid out of any recovery on this claint.

Multiple Representation: [ request. that the law firm represent all clients signing this or a similar

contract-with the law firm as a result of this occurrence. I understand the possible problems involved in
the law firm representing multiple clients who may have differing interests (such as how any settlement
money should be allocated among the clients), I realize that the law firm must act impartially as to all of
us and that it cannot serve as an advocate for one of us against any of the others. I am willing to make
independent decisions without the law firm’s advice to resolve issues that arise among us. This includes
deciding how money is to be allocated among us without any advice from the law firm. Knowing the
possible conflict of interest, I consent to this multiple representation and I request that the law firm
represent all of us. :

Special Power of Attorney: It is agreed that my claim will not be settled without my consent. I do,
however, authorize the law firm to endorse my name to all-settlement as well as benefit checks and to
deposit them in a trust account to expedite disbursement of these funds in a timely manner. Moreover, I
authorize the law firm to endorse my name to all authorizations requir ed for the release of information
related to my claim.

Termination: It is agreed that this contract terminates upon the effectuation of a complete settlement of
this claim, the entry of a final judgment by a trial court denying any recovery on this claim, or by mutual
agreement. This contract may also be unilaterally terminated by me for good cause. Similarly, it may
also be unilaterally terminated by the law firm if it becomes uneconomical for the law firm to prosecute
this claim, if I fail to always provide the law firm with my current contact information, ' or for other good

_ - 314-1:
Date: This contract for legal services is entered into on 0 14 (3

nama Braet

NAME:

 

 

 

ACCEPTED:
ROBERTS & ROBERTS

BY:

ROBERTS_000053

 

 

 
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 91 of 101

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my personal injury claim. Roberts & Roberts has recommended that I be referred to
Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

(a) this referral will not increase the total attorney fees owed by me;

(b) Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

(c)  if'a recovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

(d) if Sheridan & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and related
responsibilities shall be considered terminated at that time as well.

This Consent to Refer is entered into on OGT-16- ZO et

and approved below by:

 

   

Roberts & Roberts

ROBERTS_000054
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 92 of 101

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my loss of consortium claim. Roberts & Roberts has recommended that I be referred
to Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

(a) this referral will not increase the total attorney fees owed by me;

(b) Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

(c)  ifarecovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

(d) if Sheridan & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and related
responsibilities shall be considered terminated at that time as well.

OF-(6@ - 2ols

ji - Client ;

This Consent to Refer is entered into on
and approved below by:

 

   

Roberts & Roberts

ROBERTS_000055
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 93 of 101

EXHIBIT M
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 94 of 101

Sheridan

: Protecting People

Thomas W. Sheridan
Direct Email: tsheridan@sheridanandmurray.com

 

Admitted to PA & NJ Bars

January 9, 2019

Via Email (randy@robertslawfirm.com)

Randell C. Roberts. Esquire
Roberts & Roberts

118 W. Fourth Street
Tyler, TX 75701-4000

Re: James and Kay Burgess
Dear Randy:

This is to follow up on our call last Friday, January 4, 2019, as well as your letter
from that day.

As I expressed to you, I was very disappointed in your letter of January 4, 2019.
While I respect the initial tone of the letter, it was clear to me that it was a “lawyer's
letter” in which you were positioning yourself to advance a claim beyond what you were
contractually entitled to receive from our unequivocal agreement.

FIRST, I can assure you that my dealings with you were totally above board and
in no way an attempt to mislead you. Indeed, it is insulting to suggest otherwise. You
mentioned that my exchange with my colleague, Neil Murray, gave you some concern,
which is something | cannot understand. I shared that with you because there was
nothing to hide. | wanted to make sure that our understanding was clear and could not be
misunderstood so | ran it by Neil for that purpose. I was about to embark. upon an
undertaking which required the commitment of all the financial and human resources of
my firm.

SECOND. | can also assure you that nothing relevant to our communications will
be destroyed. I am sure that anything that I have will be extremely helpful and
supportive of my position should it become necessary to use it.

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 21st Floar

SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000056
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 95 of 101

Sperigan
Murray

Protecting People
Randell C, Roberts, Esquire
January 9, 2019
Page 2

THIRD. you sent me two forms of “Consent to Refer,” one signed by James
Richard Burgess and the second signed by Kay Sharace Burgess. Your letter suggests
that you were sending them to me “again”. | have no record of recciving these
documents before your letter of January 4, 2019.

FOURTH, your letter suggests and the “Consent to Refer” forms state that your
firm “will have joint responsibility,” which was news to me and clearly an attempt to
cover yourself based on the requirements of the Texas Rules of Professional Conduct.
The assertion that you had “joint responsibility” is laughable; you demonstrated NO
responsibility for the representation. Indeed, my firm engaged in significant time and
expense to achieve what no one could have anticipated in February of 2018 when our
email exchange and agreement was codified.

FIFTH. you question what you received for our agreement on February 7, 2018.
On February 7, 2018, when our email exchange occurred and we unequivocally agreed to
a referral fee limited to $320,000 on the claim against Clark Electric, I was faced with the
following;

(a) A hostile trial judge who was reluctant to provide the additional time for
discovery necessary to develop our claims: see my letter to Judge Younge
on that same day (attached);

(b) The clear prospect of having to spend hundreds of thousands of dollars and
thousands of hours to do what was necessary to develop the claims;

(c) The extensive expenditure of time and money might prove fruitless; and

(d) The prospect that the Clark Electric claim might not get resolved (in fact. it
was not resolved until months later).

In light of all of these factors and others, had we not clarified our referral arrangement to
our mutual satisfaction and had there been an expectation of your receiving 40% of any
additional fees, | would have clearly revisited the scope of my representation.

PH: 215.977.9500 : Mailing address 424 S, Bethlehem Pike, Third Floor
FX: 215.977.9800 Fart Washington, PA 19034_

Philadelphia office 1845 Wainut Street, 21st Floor

SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000057
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 96 of 101

. Ra “iy, LC

Protecting People
Randell C. Roberts. Esquire

January 9, 2019
Page 3

SIXTH, we both know that in February 2018 you were delighted to agree to a
$320,000 referral fee on this matter. Indeed. as your letter reflects. you were prepared to
give up any fee if the workers compensation lien exhausted any recovery for the clients.

SEVENTH, when I agreed to take the case in 2014, there were only several
months remaining on the statute of limitations. It was clear that you had sat on the
clients’ rights for close to two years and you were facing the prospect of losing the
clients’ rights to those claims. Moreover, your pursuit of the workers compensation
claim and the deposition taken in that proceeding compromised the claims against the
third-parties.

FINALLY, | consider my reputation of utmost importance, but I will not be
bullied and insulted at your threats to “take further steps to protect your interests”. I am
not concerned about any legitimate steps you could pursue because, in the end. they will
prove unproductive and of no benefit to you.

We have a valid and enforceable agreement limiting the referral fee to $320,000.
Please let me know how you wish to procced,

Very truly yours,

Thomas W. Sheridan

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 21st Floor

SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000058
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 97 of 101

Thomas W. Sheridan ,
Direct Email: tsheridan@sheridanandmurray.com é Sheridan
Admitied to PA & Nd Bars A “Mu Tayi LC

Protecting People

 

February 7, 2018

Via Regular Mail and Facsimile (215) 686-9509

The Honorable John Milton Younge
Philadelphia Court of Common Pleas
Trial Division - Civil

City Hall, Room 485

Philadelphia, PA 19107

Re: Burgess v. Clark Electrical Contractors, Inc., et. al.
No. 1412-01813
Burgess v. Patterson UTI, et. al.
No. 1412-01798

Dear Judge Younge:

As you are aware, this firm represents Plaintiffs James and Kay Burgess
(“Plaintiffs”) in the above-captioned consolidated products liability actions involving
twenty-eight (28) Defendants. This case arises from a December 14, 2012, incident where
James Burgess was working on a drill rig when he was rendered a quadriplegic after he
was struck by a defective light fixture that fell from the drill rig.

Please accept this letter as Plaintiffs’ request for this Court to schedule an in-
person conference regarding the status and court management of the case. A conference
with this Court is appropriate in order to: review the procedural history; inform the Court
of the status of the case and the parties’ efforts to conduct and complete written discovery
in light of the number of parties involved; the complexity of the case: the number of
depositions that will need to be taken; and the appropriate extensions of certain pending
case deadlines. Moreover, the parties may be guided by this Court's insight regarding the
benefits of the appointment of a discovery master. This requested conference will assist
this Court and the parties with expeditiously and efficiently preparing this case for trial.

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX; 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 21st Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000059
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 98 of 101

The Honorable John Milton Younge °

Burgess v. Clark Electrical, et. al., No. 1412-01813 Sheridan
Burgess v. Patterson UTI, et. al., No. 1412-01798 exo Murra
February 7, 2018 oo WATT AY LLC
Page 2 Protecting People

 

It is believed that other parties will join Plaintiffs in this request for a conference with
Your Honor.

The Procedural History of this Case

This case has been appealed to the Superior Court twice since Plaintiffs filed their
complaint on December 12, 2014. On August 27, 2015 the Philadelphia Court of
Common Pleas entered an order transferring this matter to the Susquehanna County Court
of Common Pleas. On September 24, 2015, Plaintiffs appealed the order transferring
venue to the Superior Court.

On February 3, 2017, the Superior Court reversed and held that venue was
appropriate in Philadelphia. Defendants’ also litigated in the trial court Motions seeking
to transfer this matter on Forum Non Conveniens grounds. These motions were denied on
March 3, 2017. The Defendants immediately appealed that order to the Superior Court,
staying this case for a second time. On June 28, 2017, the Superior Court denied the
Patterson Defendants’ Petition for Review of the Opinion which found venue in
Philadelphia to be proper. Subsequent to the June 28, 2017 resolution in the Superior
Court, it took a considerable period for time for the case to be transferred back to
Philadelphia from Susquehanna County. In short, this case was stayed by appeals before
the Superior Court for twenty-one (21) months. Accordingly, it was effectively not until
July 2017 that the parties were able to pursue discovery.’

Discovery History

Extensive discovery has been conducted in this case and this will need to continue
in keeping with the complexity of the various negligence and product liability claims, as
well as the significant number of Defendants involved in this case. Significant written
discovery and document productions have already taken place in this matter. Defendants
Patterson, Cabot, and NOV have collectively produced over 28,000 documents and have
substantively responded to both document requests and interrogatories. Defendant
Dialight has produced 3,500 documents. The Plaintiffs have produced well over 1,000
documents and have responded to several hundred interrogatories.

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX; 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 21st Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000060
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 99 of 101

The Honorable John Milton Younge °

Burgess v. Clark Electrical, et. al., No. 1412-01813 . Sheridan
Burgess v. Patterson UTT, et. al., No. 1412-01798 Rt M

February 7, 2018 a \UITa y LLC
Page > Protecting People

 

It is anticipated at this time that the parties will need to conduct the depositions of
approximately 40 witnesses in this case, including critical liability depositions. Many of
the witnesses are located in distant jurisdictions, including Dallas, TX, Houston, TX,
Colorado, Pittsburgh, PA, and Erie, PA, to name a few. The parties also anticipate the
need to conduct depositions of numerous representatives from Defendant Dialight
Corporation, which is headquartered in the United Kingdom. It has been and will
continue to be necessary to have letters rogatory issued to pursue depositions, subpoenas
and other third-party discovery in these distant jurisdictions. Two depositions of
independent witnesses are scheduled this week in Houston, TX.

It has been difficult, to date, to schedule depositions of party witnesses because
written discovery is outstanding, and the parties do not wish to risk the need to conduct
multiple depositions of witnesses that would be necessitated by the delayed production of
documents. Due to the delay in receiving responsive and complete discovery, the parties
will not be able to complete the depositions of witnesses by April 2, 2018, the current
discovery deadline °

Conclusion

In summary, this is a complex, catastrophic injury case with complex theories of
liability, including negligence and recklessness, strict product liability claims, including
design and manufacturing defects and failure to warn, involving twenty-eight (28)
Defendants who are located throughout the United States and one Defendant
headquartered in the United Kingdom.

The procedural history of this case involves two appeals to the Superior Court,
which stayed this matter in the trial Court for almost two (2) years (and which has
allowed approximately six (6) months for discovery thus far). While written discovery is
nearing completion, there is a pending discovery motion before this Court relating to the
Defendant Dialight who manufactured the light which fell and catastrophically injured
the Plaintiff, James Burgess.

The parties are seeking a conference with Your Honor to review the status of this
matter, consider the appointment of a discovery master, and to collaborate with the Court
and all counsel regarding a revised scheduling order which will afford the parties the

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 21st Floor

SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000061
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 100 of 101

The Honorable John Milton Younge

Burgess v. Clark Electrical, et. al., No. 1412-01813 Sh idat }

Burgess v. Patterson UTI, et. al., No. 1412-01798 os? Murray
Bet LLC

February 7, 2018
Protecting People

 

 

Page 4

 

opportunity to complete discovery in an expeditious and cost-efficient fashion. Plaintiffs’
counsel respectfully seek Your Honor’s consideration and indulgence in this request.

Respectfully Submitted,

THOMAS W. SHERIDAN
NEIL T. MURRAY
TWS/as
ce (via email and fax):
Josh Greenbaum, Esquire
Robert Devine, Esquire
Rodger Puz, Esquire
James Doherty, Esquire

 

Currently, the deadline for fact discovery is April 2, 2018 and was extended once by
the Honorable Lisa Rau without a motion during a prior discovery Court hearing.

By way of example, the parties have encountered difficulty in obtaining timely and
complete written discovery responses and documents from Defendant Dialight Corporation.
Defendant Dialight is a critical party because it designed, manufactured, and distributed the
defective light that paralyzed Mr. Burgess. The parties have been unable to proceed with key
liability depositions because critical discovery from Defendant Dialight remains incomplete.

Plaintiffs have been diligent with discovery. Initially, the Plaintiffs served Interrogatories
and Requests for Production of Documents upon Defendant Dialight on May 31, 2017 (which
was even before matters were fully resolved in the Superior Court). Defendant Dialight’s
responses were due on or before June 30, 2017. After follow-up with Dialight’s counsel, no
response was provided which required Plaintiffs to file a motion to compel Dialight’s answers to
Plaintiffs’ discovery. On August 22, 2017 an Order was entered by agreement whereby Dialight
was to provide “full and complete answers” to Plaintiffs’ discovery on or before October 13,
2017. Dialight provided inadequate and incomplete discovery responses and an incomplete
document production on October 19, 2017. Plaintiff filed another motion to compel on
December 8, 2017. An order was subsequently entered on December 27, 2017, requiring
Dialight to address the deficiencies by January 15, 2018. This deadline passed and Dialight
failed to comply with the Court Order. On January 31, 2018, the parties were before Your Honor

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 2 Ist Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000062
Case 2:19-cv-00467-JDW Document 9-2 Filed 05/03/19 Page 101 of 101

The Honorable John Milton Younge °
Burgess v. Clark Electrical, et, al., No, 1412-01813 Sheridan
Burgess v. Patterson UTI, et. al., No. 1412-01798 a
February 7, 2018 oe Ulla LLC
Pag es

age 9 Protecting People

 

 

on another motion to compel because Dialight did not provide substantive answers to
interrogatories and document requests, and has continued to improperly redact key documents.
Following argument on January 31, 2018, Dialight agreed to provide substantive supplemental
answers to discovery, and Your Honor carried the Motion to February 14, 2018, To date, the
parties are still not in possession of Dialight’s full and complete discovery responses. This
information is necessary prior to the parties conducting critical depositions in this case.

PH: 215.977.9500 Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office 1845 Walnut Street, 2 Ist Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000063
